| GLOBAL ALUMINA ("GLOBAL")

POUR LA CONS TRUCTION ET L'EXPLOI TATION D'UNE USINE D'ALUMINE À
‘ SANGAREDI.

LA
.

\Ke

CONVENTION DE BASE

La présente Convention et ses Annexes (ensembles la « Convention ») est
passée à Conakry, République de Guinée,

ENTRE :

1. La REPUBLIQUE DE GUINEE, représentée par Son Excellence Dr.
Alpha Mady Soumah, Ministre chargé des Mines et de la Géologie, (ci-après
dénommée « l'Etat »),

De première part,

2. GUINEA ALUMINA CORPORATION LTD {« GAC »), société privée
immatriculée aux Iles Vierges Britanniques, dont le siège social est situé P.O
Box 3152, Road Town, Tortola, lles Vierges Britanniques, représentée par
Monsieur Bernard Cousineau, dûment habilité à cet effet (ci-après
dénommée « l'investisseur » ou « GAC »),

De seconde part,

3. La société dont le nom commercial est GLOBAL ALUMINA, société de
droit canadien immatriculée à New Brunswick, une société holding, dûment
constituée selon les lois du Canada, dont les actions sont cotées à la bourse
de Toronto (« Venture Exchange ») et dont le sigle est GPC.U et le siège
social est World headquarters, 44 Chipman Hill, 10th Floor, P.O. Box 7289
Saint John, New Brunswick E2L 486, Canada, représentée par son Président
et CEO, Monsieur Bruce J. Wrobel dûment habilité à cet effet (ci-après
dénommée « GLOBAL »)

De troisième part.

Usine d'Alumine de Sangarédi - Convention de Base

À | de

DECLARATIONS PRELIMINAIRES

ATTENDU QUE :

L'Etat, dans son désir de favoriser l'exploitation et la valorisation des activités
minières et industrielles en République de Guinée, a décidé que de telles
valorisations et exploitations pourront être entreprises par ou avec l'aide des
investisseurs en vue d'accroître le développement économique et promouvoir le
bien être des populations.

L'Etat dans le cadre de cetie politique, déclare qu'il entend faire valoriser les
importantes ressources bauxitiques de haute teneur dans la région de Boké, par
leur exploitation, leur transformation et leur commercialisation. Cette politique
entend, en outre, encourager l'exploitation de ces ressources minérales et des
infrastructures minières mises en place par l'État, ainsi que la réalisation
d'installations industrielles à Sangarédi pour la transformation desdites
ressources minérales.

L'Etat a précédemment octroyé à l'investisseur l'exclusivité afin de développer
le Projet de Raffinerie dans la région de Sangarédi, en vertu d'un Protocole
d'Accord du 21 novembre 2001, tel qu'amendé depuis cette date (le « MOU »).

L'Etat décide de concéder à l'Investisseur, les activités minières et
industrielles, objet de la présente Convention.

L'Etat garantit l'Investisseur pendant toute la durée de la présente Convention
contre fout ce qui pourrait interférer à la jouissance libre, pleine et entière des
droits qu'il accepte de consentir au titre des présentes.

L'Investisseur a exprimé le désir de construire, de posséder et de valoriser les
domaines mis à sa disposition aux fins d'opérations de développement minier et
industriel en Guinée qui inclut l'extraction de la bauxite et sa transformation en
alumine, de concevoir, de développer, de financer, de construire, de détenir et
d'exploiter une Raffinerie d'une capacité de production d'environ 2,8 millions de
tonnes par an {pouvant faire l'objet d'une Extension tel que ce terme est défini
ci-après}, ainsi que les Infrastructures (tel que ce terme est défini ci-après)
portuaires, ferroviaires, routières et autres nécessaires pour le Projet, telles que
les installations requises pour l'utilisation des ressources en eau, les
installations de communication, les logements et les installations sociales y

Usine d'Alumine de Sangarédi - Convention de Base

afférentes, les améliorations du parc immobilier existant ou qui doivent être
construites pour les besoins du projet (le « Projet »).

L'Etat et l'investisseur ont initié des discussions concernant une Convention
de base aux termes de laquelle l'État accordera, notamment, à l'investisseur
une concession minière pour l'approvisionnement de l'Usine en bauxite dans la
Zone d'Etude tel que ce terme est défini à l'Article 3 des présentes et le bénéfice
de tous les droits qui sont nécessaires pour les besoins de la réalisation du
Projet dans le Domaine de Concession.

L'État souhaite que les travaux du Projet commencent dans les meilleurs délais
et que les travaux concernant les Installations Portuaires et les Installations et
Equipements Industriels (tels que ces termes sont définis ci-après), commencent
dans un délai de quatre-vingt-dix (90) Jours Ouvrables à compter de la date de
signature de la présente Convention.

L'Investisseur est disposé à lancer différents travaux et, en particulier, ceux
portant sur les Installations Portuaires et les Installations et Equipements
Industriels existantes et à construire (y compris le Chenal), sous réserve
d'obtenir une mise à disposition et/ou une concession à titre exclusif des droits
requis à cet effet, ainsi que l'assurance de la part de l’Etat que les efforts
nécessaires seront faits afin que les documents contractuels et les procédures
requises pour les besoins de la mise en place du Projet soient élaborés dans les
plus brefs délais.

L'Etat a accepté de consentir à l'investisseur, selon les termes de la présente
Convention, le droit exclusif de développer, concevoir, construire, financer,
détenir, gérer et entretenir les Installations Portuaires sur le Domaine Portuaire
(tel que ce terme est défini ci-après) et les installations et Equipements
Industriels sur le Domaine Industriel (tel que ce terme est défini ci-après) sur des
terrains mis à disposition de l’Investisseur par l'Etat à cet effet et à accorder à
l’Investisseur un droit d'accès et d'usage du Chenal et de la ligne de chemin de
fer principale.

L'Etat reconnaît que les Activités du Projet sont strictement dépendantes de la
possibilité pour l'investisseur d'utiliser, pendant tout la durée du Projet, les
installations et d'accéder aux Infrastructures Existantes, qui sont situées en
particulier en dehors du Domaine de Concession (tel que défini ci-après), et
dont la plupart sont détenues par l'Etat ou sous concession.

Usine d'Alumine de Sangarédi - Convention de Base

L'Investisseur déclare comprendre les objectifs de l'Etat tels que définis aux
présentes.

L'Etat dispose dans la zone portuaire de Kamsar d'infrastructures portuaires
Sous concession et souhaite que la propriété des nouvelles Installations
Portuaires réalisées par l'investisseur aux termes de la présente Convention lui
Soit transférée conformément aux dispositions de l'Article 12.6 des présentes.

L'Investisseur déclare avoir à sa disposition toutes les capacités techniques,
technologiques et commerciales requises pour la réalisation et l'exploitation du
Projet.

L'Investisseur déclare avoir toutes les capacités de recherche du financement
nécessaire à la réalisation du Projet.

GLOBAL est une société holding dûment constituée selon les lois du Canada,
dont les actions sont cotées à la Bourse de Toronto. En tant que société faisant
appel public à l'épargne, la répartition du capital de GLOBAL est susceptible de
changer, à tout moment, pendant la durée de la présente Convention, ce que
l'Etat reconnaît. En conséquence, tout changement de contrôle direct ou indirect
de GLOBAL n'aura aucun impact sur la présente Convention ni sur les droits qui
y sont consentis,

GLOBAL confirme qu'en sa qualité de société holding de l'investisseur :

(a) elle assistera l'investisseur, dans les limites autorisées par le droit
canadien, dans le cadre de l'obtention du financement du Projet par
l'investisseur, visé à l'Article 16 des présentes et ;

(b) qu'à la signature des présentes, elle informera (i) le public de la signature
de la présente Convention et ce, conformément aux dispositions
législatives et réglementaires boursières applicables au Canada et (ii) sa
Filiale (tel que ce terme est défini ci-après) des engagements prévus aux
termes de l'Article 35.2 ci-après.

GLOBAL détient, directement ou indirectement, à la date de signature des
présentes et jusqu'à la date d'obtention définitive et irrévocable du financement
visé à l'Article 16 présentes, cent pour cent (100%) du capital social et des droits
de vote de l'investisseur selon la description figurant en Annexe 1 aux
présentes.

Usine d'Alumine de Sangarédi - Convention de Base

CECI EXPOSE, IL A ETE ARRETE ET CONVENU CE QUI SUIT :

DEFINITIONS

Pour les besoins de la présente Convention, les termes ont les significations suivantes
sauf dispositions contraires stipulées aux présentes :

« Accord Portuaire » est défini à l'article 12.6.1.

« Actifs » désigne toute propriété, droit, titres et intérêts
existant où à créer, meuble ou immeuble,
corporel ou incorporel, appartenant à
Pinvestisseur, ou mis à la disposition, accordé
ou loué au bénéfice de l'investisseur par
PEtat ou par un tiers quelconque, ainsi que
tous les droits accordés à l'investisseur en
vertu de la présente Convention ou de tout
autre contrat {y compris le Contrat
d'infrastructure) concernant la conception, le
développement, le financement, la détention ou
a gestion des différents éléments du Projet y
compris et sans que ce qui suit Soit limitatif les
profits et revenus qui résulteront du Projet et
qui seront versés ou payables à VInvestisseur
ou pour son compte.

« Activités du Projet » aa signification précisée à l'Article 26 de la
présente Convention.

« Activités Portuaires » ET signification qui lui est donné à l'Article
12.2 des présentes.

« Affiliée » désigne toute entité qui, directement ou

indirectement, contrôle ou est contrôlée par
l'investisseur, ou qui se trouve sous contrôle

Usine d'Alumine de Sangarédi - Convention de Base

commun, directement ou indirectement, avec
l'investisseur. Pour les besoins de cette
définition, le terme « contrôle » (ainsi que les
termes « contrôlés par» ou «sous contrôle
commun avec »} signifiera la détention directe
ou indirecte du pouvoir de prendre ou faire
prendre les décisions de gestion de l'entité en
question.

«ANAÏM » signifie l'Agence Nationale d'Aménagement
des Infrastructures Minières de Guinée où
toute autre Autorité qui la remplacerait.

« Annexes » désignent les documents qui précisent ou
complètent les dispositions de la présente
Convention listés en fin des présentes, dont ils
font partie intégrante,

« Annexe Comptable et Fiscale» signifie l'Annexe 2 jointe à la présente
Convention,

« Autorité » signifie l'Etat et le Gouvernement de la
République de Guinée incluant en particulier
tout département ministériel, administration
territoriale, organisme ou agence incluant les
commissions foncières compétentes, les
autorités portuaires et douanières compétentes
habilitées à agir au nom de l'Etat en vertu des
lois guinéennes exerçant un pouvoir législatif,
exécutif, administratif ou judiciaire ou toute
entité ayant mandat d'exercer un tel pouvoir.

‘Autorité désigne également un pouvoir
législatif, exécutif, administratif ou judiciaire ou
toute entité ayant mandat d'exercer un tel
pouvoir.

« Autorisations » signifie tous les actes administratifs, tels que
permis, consentements, approbations,
renonciations et exemptions, visas d'entrée, de
sortie ou de séjour, licences d'importation,

Usine d'Alumine de Sangarédi - Convention de Base

d'immatriculation administrative, décrets,
décrets accordant la concession minière, les
droits miniers (permis d'exploration et
d'exploitation) arrêtés, circulaires, attestations
d'exonération douanière et fiscale et autres
autorisations sous quelque forme que ce soit,
requis en République de Guinée pour mener à
bien les Activités du Projet.

« Bailleur(s) de Fonds » désigne toute partie assurant un financement à
Finvestisseur ou à ses Affiiées ou aux entités
que l'investisseur ou ses Affiliées pourront
créer pour les besoins des Activités du Projet,
ou toute société désignée par un (les)
Bailleur(s) de Fonds.

« CBG » | signifie la Compagnie des Bauxites de Guinée.

« Chenal » signifie le chenal d'accès de l'Océan Atlantique
jusqu'au port de Kamsar, d'une longueur
approximative totale de 17 km sur le Rio-
Nunez et de 120 mètres de large, et qui pourra
être étendu à une largeur de 200 mètres.

« Code Minier » désigne le Code Minier de la République de
Guinée en vigueur à la date des présentes.

« Concession Minière » signifie le périmètre minier délimité par les
- coordonnées géographiques qui feront l'objet
du décret accordant la concession minière et
qui inclut la Zone d'Etude définie à l'Arücle 3 ci-
après.

« Contrats d'Achat à long terme » signifie les actes de transactions d'une durée
minimum de dix (10) ans conclus par
l'investisseur avec différents acheteurs afin
d'assurer l'écoulement de l'alumine.

« Contrat d'infrastructure » signifie toutes les dispositions relatives aux

modalités pratiques et logistiques de

Usine d'Alumine de Sangarédi - Convention de Base

l'utilisation par l'investisseur des infrastructures
de l'ANAIM sous concession avec CBG, à
conclure entre l'Etat, l'investisseur, l'ANAIM
et CBG et qui constituera, dès sa date de
signature, automatiquement et de plein droit,
l'Annexe 3 aux présentes,

« Convention » signifie la présente Convention de base qui
inclut les Annexes ainsi que les amendements
ou accords complémentaires y relatifs.

« Date d’entrée en vigueur » désigne la date à laquelle toutes les conditions
mentionnées à l'Article 34.1 des présentes
seront remplies.

« Date de démarrage de la Production Commerciale »
à la signification précisée à l'Article 6 de la
présente Convention.

« Directives de la Banque Mondiale »signifie les normes de protection et de
politique environnementale de la Banque

Mondiale.
« Dommage » est défini à l'Article 19.2 ci-après.
« Domaine Industriel » signifie le domaine sur lequel seront bâtis à

Kamsar les Installations et Equipements
Industriels dont les coordonnées figurent à
l'Annexe 4 des présentes.

« Domaïne Portuaire » signifie le domaine au large de la cote débutant
à la ligne de haute mer sur lequel seront
construits le quai et la jetée dont les
coordonnées sont définies en Annexe 5 des
présentes.

«Domaine de Concession » désigne l'ensemble des zones objet de la
présente Convention dont la configuration et la
superficie sont fixées en Annexe 6, tel qu'il
pourra être étendu de temps à autres pendant

Usine d'Alumine de Sangarédi - Convention de Base

Le

F—

10

la durée de la présente Convention. Le
Domaine de Concession inclut également les
terrains réservés et/ou acquis pour les besoins
des Installations Portuaires et des Installations
et Equipements Industriels ainsi que les
terrains réservés et/ou acquis pour les besoins
des Infrastructures devant être construites pour
le Projet, y compris tous les éléments en
surface ou en sous-sol, tels que bauxite, eau,
terre, sable, arbres et autres matériaux. Le
Domaine de Concession inclut la Concession
Minière, le Domaine Portuaire et le Domaine
Industriel.

« Documents Contractuels » désigne tous les contrats, conventions,
protocoles ou accords écrits, directement où
indirectement liés aux Activités du Projet.

«Etudes de Mise en Œuvre» signifie les études  socioéconomiques,
environnementales, démographiques et toute
autre étude considérées comme nécessaires
par l'investisseur pour concevoir, développer,
construire et financer le Projet.

« Extension » désigne le développement, la conception, la
construction, le financement, la détention, la
gestion et l'entretien de toute activité destinée
à accroître la capacité de production en
alumine de la Raffinerie telle que visée à
l'Article 7 des présentes.

« Filiale » signifie la société dont Global détient
directement à la date des présentes, cent pour
cent (100%) du capital, telle que précisée en
Annexe 1 aux présentes.

« Force majeure » est défini à l'Article 38.1 des présentes.

«Impôt » désigne tout impôt, droit, taxe, taxe sur la

valeur ajoutée, droit de timbre, droit douanier,

Usine d'Alumine de Sangarédi - Convention de Base

11

prélèvement, redevance (et les charges
sociales) et, d'une manière plus générale, tout
prélèvement fiscal ou parafiscal au bénéfice de
l'Etat, de toute Autorité, de toute
administration locale, de tout organisme public
ou à capitaux publics, ou organisme public où
privé chargé de la gestion d'un service public
ou investi d'une mission de service public.

« Indemnisation » est défini à l'article 19.2 des présentes.
« Indemnité de Force Majeure» est définie à l'Article 38.3 des présentes.
« Indemnité de Reprise » est définie à l'Article 34.2.1 des présentes.

« Infrastructure(s) » désigne les infrastructures routières,
ferroviaires, portuaires et autres y compris
sans limitation, les routes, chemin de fer,
installations portuaires et autres voies de
communication (telles que pipelines et autres
lignes de transmission) existantes ou à créer.

« Infrastructure Existante » signifie les infrastructures, faisant l'objet de
l'accord de concession entre l'Etat et l'ANAIM
d'une part et la CBG d'autre pari (Port, Chenal,
Cité et Chemin de fer) objet du Contrat
ANAIMICBG en date du 13 juin 1996 et qui
sont nécessaires à le réalisation des Activités
du Projet.

« Installations Portuaires » signifie les améliorations du Chenal et la
construction d'un quai et d'une jetée débutant à
la ligne de haute mer dans le Domaine
Portuaire, identifiés dans le plan de
développement pour le Domaine Portuaire
figurant à l'Annexe 5 des présentes, à
l'exclusion des Installations et Equipements
Industriels.

Usine d'Alumine de Sangarédi - Convention de Base

12

« Installations et Equipements Industriels » signifie les installations et équipements
de stockage de l'alumine et les intrants à
construire et améliorer, pour assurer la
manutention des produits qui seront et
resteront tous la propriété de l'investisseur et
qui sont tous nécessaires au fonctionnement
du Projet.

« Installations du Projet » désigne toutes les constructions réalisées dans
le Domaine de Concession liées au Projet.

« Intrant » signifie tout produit, matière première,
équipement et autres biens entrant dans le
processus de l'exploitation minière et de la
transformation de la bauxite en alumine.

« Investisseur » désigne GAC et la Société.

« Jours Ouvrables » Signifie tout jour pendant lequel les banques à
Conakry (République de Guinée) et à New-
York (Etats-Unis) sont ouvertes pour les
opérations de virement et les opérations sur le
marché monétaire entre elles.

« Législation en vigueur » désigne la réglementation guinéenne (lois, -
ordonnances, décrets, arrêtés, décisions,
instructions, jurisprudence, etc.) connue et
existante au jour de la signature des présentes
et arrêtée à cette date en tenant compte de
l'interprétation qui en est faite à la même date
en Guinée et en application des usages
internationaux pour les grands projets miniers.

« Parties et Jou Partie » signifient l’Etat et/ou l'investisseur.

« Plan d’Entretien » est défini à l'Article 34.2.2 ci-après.

« Période contractuelle » est définie à l'Article 34.2.1 51.

« Redevance portuaire » est définie à l'Article 12.6.2 (i) ci-après.

Usine d'Alumine de Sangarédi - Convention de Base

13

« Redevance portuaire complémentaire » est définie à l'Article 12.6.2 {ii} ci-après.

« Régime Fiscal et Douanier » signifie le régime fiscal et douanier prévue aux
terme du titre V des présentes.

« Société » désigne la société de droit guinéen, Guinea
Alumina Corporation (« GAC Guinée»), visée à
l'Article 4. Pour les besoins du Titre V ci-après,
on entend par Société, la Société, ses Affiliées
et ses Sous traitants directs tels que définis ci-
après.

« Sous-traitants directs » désigne toute entreprise choisie par
Vinvestisseur ou ses Affillées existant
valablement et qui dispose des compétences
requises pour fournir des services ou travaux
pour les besoins des Activités du Projet et,
ayant conclu un contrat avec l'investisseur ou
les Affliées, ou l'un de leurs sous-traitants
dans le cadre exclusif du Projet, et dont
l'identité et la nature des services ou travaux
seront communiquées à l'Etat, à sa demande,
dès la signature du contrat de sous-traitance.

« Usine et / ou Raffinerie » désigne l'unité de transformation de la bauxite
en alumine dont la construction, la mise en
service et le fonctionnement font partie du
Projet.

« Zone d'Etude » est définie à l'Article 3 des présentes.

Usine d'Alumine de Sangarédi - Convention de Base

OS Va

TITRE |;
DISPOSITIONS GENERALES

ARTICLE 1: OBJET DE LA CONVENTION

La présente Convention a pour objet de :

définir les conditions générales, économiques, juridiques, administratives,
financières, fiscales, douanières, foncières, minières, maritimes,
environnementales et sociales dans lesquelles les Parties s'engagent à réaliser
le Projet.

A cet effet, elle consiste :

()

(i

((L)

Pour l'investisseur, à concevoir, développer et exploiter une Raffinerie dans le
Domaine de Concession ;

Pour l'Etat, à consentir les facilités et garanties que P’Etat accepte de souscrire
vis-à-vis de l’Investisseur pour permettre la réalisation du Projet (y compris (i)
l'octroi d'une concession minière pour l'approvisionnement de l'Usine en bauxite
couvrant la totalité de la Zone d'Etude définie à l'Article 3 ci-après et (ii) la
construction des Installations Portuaires’ et des Installations et Equipements
Industriels définis à l'Article 12 ci-après), l'aménagement du Chenal et de la
ligne de chemin de fer principale tel que prévu dans le Contrat d'infrastructure.

Pour les Parties, à définir, les conséquences d'un éventuel non respect de leurs
engagements respectifs aux termes de la présente Convention.

Il est à préciser que la présente Convention comprend un ensemble de dérogations à
la Législation en vigueur et aux textes législatifs et réglementaires en vigueur à
quelque moment que ce soit pendant la durée de la présente Convention, ces
dérogations, ayant force de loi, prévaudront en cas de contradiction avec un autre
texte.

Usine d'Alumine de Sangarédi - Convention de Base

15

ARTICLE 2: DESCRIPTION DU PROJET

Le Projet vise :

L'exploration et l'exploitation des ressources bauxitiques dans la
Concession Minière accordée à l'investisseur dans ia Zone d'Etude
aux fins de sa transformation en alumihe ;

La construction d'une Raffinerie d'une capacité d'environ 2,8 tonnes par
an;

La construction des Installations Portuaires et des Installations et
Equipements Industriels à Kamsar ;

L'aménagement du Chenal ;

L'aménagement de la ligne de chemin de fer principale tel que prévu
dans le Contrat d'infrastructure ;

La conception, la construction, le développement, la gestion, la
détention et l'entretien d'autres Infrastructures notamment routières et
ferroviaires, requises pour la réalisation du Projet (notamment por,
Chenal, entrepôts, transport, production d'énergie, utilisation des
ressources en eau …) pour les besoins du Projet ;

La construction d'infrastructures sociales dans les domaines sanitaires
et d'habitation y afférentes.

Etant entendu que, préalablement à l'exécution du Projet, les Parties conviennent de
l'exécution des phases successives suivantes :

(e)

()

Identification par l'investisseur des Baileurs de Fonds susceptibles
d'accorder le financement, incluant la dette et les capitaux propres ainsi
que les garanties de risques, assurances et autres sûretés pour le Projet ;

Exécution des Etudes de Mise en Œuvre, en coopération avec l'Etat, étant
entendu que lorsque l'Etat sera amené à participer à de telles Etudes de
Mise en Œuvre, il veillera à ce que ses services et autres Autorités

Usine d'Alumine de Sangarédi - Convention de Base

Ve

()

(€)

16

concernées agissent avec la diligence requise afin de ne pas retarder le
déroulement du Projet ;

Négociations par l’Investisseur avec les différents Sous-traitants directs
OU tiers des accords portant sur l'évaluation, la conception et la
construction de la Raffinerle ainsi que tout équipement, installation,
composant et Infrastructures liés au Projet ;

L'Etat entreprendra, avec diligence, toutes actions requises et donnera les
instructions nécessaires aux Autorités concemées de quelque manière
que ce soit par le Domaine de la Concession, les Activités du Projet Y
compris notamment les Autorités en matière de transport, portuaires et
douanières) et par les autres droits garantis à l'investisseur aux termes
de la présente Convention afin que lesdits droits soient pleinement
respectés ;

L'Etat fera en sorte et garantit à l'investisseur que les Autorités
Coopèrent pleinement avec l'investisseur pour effectuer les déclarations
ou enregistrements qui pourraient s'avérer nécessaires pour protéger les
droits garantis à l'investisseur aux termes des présentes ;

L'Etat prendra les mesures nécessaires de manière à ce que toutes
confirmations qui pourraient être requises par les Bailieurs de Fonds selon
lesquelles PEtat soutient pleinement le Projet soient données :

S'agissant de la mise en œuvre par l'investisseur des droits qui lui sont
accordés aux termes des présentes sur l'infrastructure Existante et le
Chenal, VEtat veillera à ce que les termes et conditions pratiques,
logistiques et de redevance relatifs à l'usage par l'investisseur des
Infrastructures Existantes et du Chenal, soient élaborés de bonne foi par
CBG et l'ANAIM afin d'assurer que les besoins et exigences du Projet
Soient traités de manière efficiente et soient reflétés dans le Contrat
d'infrastructure ;

Tout développement susceptible d'avoir un effet négatif sur la présente
Convention, les Installations Portuaires, les Installations et Equipements
Industriels, le Contrat d'Infrastructure, l'utilisation du Chenal ou le Projet
Soit sans délai notifié à l'investisseur.

Usine d'Alumine de Sangarédi - Convention de Base

17

L'Investisseur continuera à effectuer les travaux relatifs aux Installations Portuaires
et ceux concernant le Chenal conformément à la présente Convention.

Toutes les étapes visées au présent Arlicle 2 seront réalisées selon un
chronogramme (qui constituera automatiquement et de plein droit l'Annexe 8 aux
présentes) qui sera susceptible de modifications en fonction de l'évolution du Projet et
de la réalisation effective dans le temps de ses différentes composantes.

TITRE IE:
EXPLOITATION, PRODUCTION ET COMMERCIALISATION

ARTICLE 3: CONCESSION MINIERE

La Concession Minière concédée par l'Etat à l’Investisseur pour l'approvisionnement
de l'Usine en bauxite, couvre la zone où l'investisseur a effectué ses études pour la
réalisation du Projet et qui fera l'objet d'un décret, conformément à la Législation en
vigueur.

ARTICLE 4: SOCIETE D'EXPLOITATION

41. : Guinea Alumina Corporation (« GAC Guinée ») est une société de droit guinéen
créée le 16 août 2000 pour les besoins des Activités du Projet (la « Société »).

4.2. : Le régime juridique et la répartition du capital de ladite Société seront précisés
dans ses statuts conformément à l'Acte Uniforme relatif au droit des Sociétés
Commerciales et du Groupement d'Intérêt Economique (GIE) du 17 Avril 1997,
adopté dans le cadre du traité de l'OHADA. L'Etat pourra désigner un représentant,
personne physique de son choix, qui siègera au comité exécutif de la Société. .

4.3.: À compter de la date d'obtention définitive et irrévocable du financement du
Projet, la Société deviendra le bénéficiaire des droits et obligations résultant de la
présente Convention aux lieu et place de GLOBAL et à compter de cette date, la
Société et GAC, en tant qu'Investisseur, agiront de manière conjointe et solidaire
pour les besoins de la présente Convention,

Usine d'Alumine de Sangarédi - Convention de Base

ARTICLE 5 : DROIT D'EXPLOITATION

5.1.: L'Investisseur mènera toutes opérations industrielles d'exploitation de
transformation et de commercialisation dans les limites et conditions prévues par la
présente Convention.

5.2. : Les Parties sont convenues que l'investisseur pourra, pendant la durée de la
présente Convention, produire et commercialiser l'alumine conformément à ses
besoins. |

ARTICLE 6 : PRODUCTION COMMERCIALE

Le démarrage de la production commerciale d'alumine ne sera effectif que lorsque le
Seuil de la production de la Raffinerie aura atteint cent cinquante mille (150.000)
tonnes chaque mois sur une période continue de quatre (4) mois.

ARTICLE 7 : EXTENSION DE LA PRODUCTION

L'Etat reconnaît le droit de l'investisseur de faire une ou plusieurs Extensions s’il
considère cela approprié et conforme à son plan de développement ; à condition :

(} que dans le contexte et pour les besoins de toute Extension, l'Investisseur
bénéficie de tous les avantages et dispositions de la présente Convention
pour la même durée que la présente Convention :

(i} que l'Etat accepte, sans préjudice des dispositions du paragraphe {i) ci:
dessus, d'un commun accord avec l'investisseur et de bonne foi, et en
tant que de besoin, d'effectuer les modifications nécessaires, notamment
en matière d'extension du Domaine de Concession, qu'il conviendrait
d'apporter à la présente Convention afin de permettre la mise en œuvre de
l'Extension dans les meilleures conditions économiques, en tenant compte
de la situation du marché mondial à cette date.

Article 8 : DROIT D'ACCES DE L'ETAT

8.1. : L'Etat aura le droit d'accès et de visite, pendant les horaires de service et à
condition d'avoir notifié préalablement à l'investisseur par écrit son intention

Usine d'Alumine de Sangarédi - Convention de Base

19

d'exercer ce droit et de ne pas entraver la bonne marche des opérations industrielles
et commerciales de la Société et les Activités du Projet.

8.2. : L'Etat et ses représentants ne pourront communiquer à des tiers les
informations recueillies au cours de ces visites sans l'accord préalable écrit de
l'investisseur à l'exception de celles faisant partie du domaine public,

ARTICLE 9: ACCES À LA PRODUCTION COMMERCIALE

9.1. : L'Etat pourra soumettre à l'investisseur une demande visant à conclure avec
l'investisseur un Contrat d'Achat à long terme. L'Investisseur examinera cette
demande et les Parties auront un délai d'un (1) mois pour tenter d'aboutir à la
conclusion d'un tel contrat (i) à des conditions {notamment financières) au moins aussi
avantageuses que celles que l'investisseur pourrait obtenir d'un tiers, à quantité
égale pour des contrats d'approvisionnement d'égale durée et (i) en tenant compte
des impératifs de financement du Projet, Si de telles conditions ne peuvent être
obtenues par voie de négociation avec l'Etat, l'investisseur ne sera nullement tenu
de vendre à l'Etat une partie de sa production d'alumine. :

9.2.: Les Parties conviennent en outre que, dans l'hypothèse où une fonderie
viendrait à être construite par l'Etat sur le site de Sangaredi pendant la durée de la
présente Convention, l’Investisseur serait disposé à envisager dans quelle mesure il
pourrait conclure avec l'Etat un Contrat d'Achat à long terme aux conditions les
meilleures sur le marché international à cette date et sous réserve que l'alumine
produite par l'Investisseur soit disponible.

ARTICLE 10 : COMMERCIALISATION

L'Investisseur aura le droit d'exporter de Guinée, sans aucune restriction, sa
production d'alumine pendant toute la durée de la présente Convention.

ARTICLE 11 : INFRASTRUCTURES

1141.: L'Etat garantit à l'investisseur par les présentes, un droit d'accès et
d'utilisation des Infrastructures Existantes (y compris du Chenal) pendant toute la
durée de la présente Convention.

Usine d'Alumine de Sangarédï - Convention de Base

20

Les modalités pratiques et logistiques de l'utilisation des Infrastructures Existantes {y
compris du Chenal) - qui sont toutes nécessaires à la mise en place et à la réalisation
du Projet — font l'objet du Contrat d'infrastructure, Le Contrat d'infrastructure est
également partie intégrante de la présente Convention.

À compter de la signature des présentes, l'Etat garantit à l'investisseur qu'il aura le
droit d'accès et d'usage du Chenal de manière à pouvoir mettre en place et réaliser
les Installations Portuaires, les Installations et Equipements Industriels, les Activités
Portuaires et les Activités du Projet. À cet effet, l'Etat prendra les dispositions
nécessaires avec l'ANAIM, les Autorités portuaires de Kamsar, CBG et iout tiers
concemé afin que l'investisseur puisse pleinement jouir de ce droit d'accès et
d'usage de la manière la plus efficiente et sans qu'il n'y ait d'impacts négatifs sur les
Activités Portuaires et sur les Activités du Projet ni sur l'obtention des financements
nécessaires à la réalisation du Projet et des Activités Poriuaires par l'investisseur.

11,2. : Les Infrastructures réalisées par l’Investisseur qui ne sont pas visés par le
Contrat d'infrastructure seront la propriété de l'investisseur conformément aux
dispositions des présentes.

113:  () Durant la validité de la présente Convention, s’il s'avère nécessaire
aux fins. de la réalisation du Projet, de mettre en place une infrastructure
supplémentaire autre que celles visées par le présent Article, l'Etat accordera à
Pinvestisseur tous les droits, garanties et terrains nécessaires et devra conclure tout
accord nécessaire à cet effet, avec tout tiers. L'Investisseur réalisera, conformément
à la Législation en vigueur, à ses frais, ladite infrastructure et sera propriétaire des
équipements afférents à cette Infrastructure ou aux Infrastructures Existantes.

() En ce qui concerne les Infrastructures supplémentaires de
raccordement à la ligne principale de chemin de fer sous concession CBG, les
dispositions de l'Article 11.3 (i) ci-dessus s'appliqueront étant toutefois précisé que la
propriété desdites Infrastructures à l'expiration de la présente Convention reviendra à
l'Etat, sans qu'aucune valeur résiduelle ne soit payée si la Convention prend fin à
l'issue de la Période contractuelle visée à l'Article 34.2.1 ci-après.

11.4. : L'Etat garantit à l'investisseur :

() que les droits et obligations de CBG, de l'ANAIM, de l'Etat ét de
l'Investisseur relatifs à l'usage, au fonctionnement, à la maintenance et au
développement des Infrastructures Existantes et du Chenal seront
exclusivement ceux prévus aux termes des présentes et aux termes du

Usine d'Alumine de Sangarédi - Convention de Base

{i}

(ii

21

Contrat d'infrastructure. L'Etat prendra les dispositions nécessaires pour
que les termes et conditions financières et logistiques et autres
engagements relatifs à l'usage par l'investisseur des Infrastructures
Eïistantes, soient élaborés de bonne foi par CBG et l'ANAIM afin d'assurer
que les besoins et exigences du Projet soient traités de manière
effciente et soient reflétés dans le Contrat d'infrastructure.

En tout état de cause, L'Etat garantit qu'à compter de la signature des
présentes et dans l'attente de la signature du Contrat d'Infrastructure,
l'investisseur aura un droit d'accès et d'usage du Chenal et un droit
d'accès et d'usage des Infrastructures Existantes de manière à pouvoir
Mettre en place et utiliser les Installations Portuaires, les Installations et
Equipements Industriels, les Activités Portuaires et les Activités du Projet,
À cet effet, l'Etat prendra les dispositions nécessaires avec l'ANAIM, les
Autorités portuaires de Kamsar, CBG et tout tiers concerné afin que
l'investisseur puisse pleinement jouir de ce droit d'accès et d'usage de la
manière la plus efficiente et sans qu'il n y ait d'impact négatif sur la
réalisation des Activités du Projet et des Activités Portuaires.

l'exécution par CBG et l'ANAIM de leurs obligations aux termes du Contrat
d'infrastructure ;

qu'à l'exclusion de ceux expressément stipulés aux termes de l'accord
conclu le 13 juillet 1996 entre l'ANAIM et CBG relativement à l'usage par
CBG de certaines Infrastructures Existantes, et tels que clairement
identifiés dans le Contrat d'infrastructure, l'Etat n'a pas consenti de droit
d'accès de quelque sorte que ce soit relativement à lInfrastructure
Existante à tout tiers quelque qu'il soit.

Si un tiers demande à l'Etat à avoir un droit d'accès à l'infrastructure
Existante, l'Etat soumettra, sans délai et par écrit, cetfe demande à
l'investisseur, à CBG et à l'ANAIM et ne pourra consentir un tel droit
d'accès qu'avec leur accord préalable, écrit et unanime.

ARTICLE 12 : INSTALLATIONS PORTUAIRES ET INSTALLATIONS ET

EQUIPEMENTS INDUSTRIELS

12.1.: L'Etat accorde aux termes des présentes à l'investisseur le droit de
concevoir, développer et exploiter pour les besoins du Projet :

Usine d'Alumine de Sangarédi - Convention de Base

23

immobiliers) situés sur le Domaine Portuaire et le Domaine Industriel ou qui peuvent
être construits sur ceux-ci ou qui en font partie ; (v) de draguer les sols marins afin de
créer un poste d'amarrage sûr pour les navires utilisant les installations et
Equipements Industriels et Installations Portuaires, et déposer les matériaux extraits
des fonds marins sur la terre ou à tout autre endrait à l'écart du chenal de navigation ;
(vi) de draguer les sols marins pour en extraire le sable et autres matériaux, le
déposer sur la terre dans le Domaine Portuaire et le Domaine Industriel afin d'élever
la surface du sol et consolider celle-ci afin de la rendre plus propre aux travaux de
Construction concemant les Installations Portuaires, le Chenal et les Installations et
Equipements Industriels : (vi) de transporter etfou importer librement {par voie
terrestre, ferroviaire, aérienne ou maritime) tous les matériaux, biens, équipements,
Services ou personnes, et de les stocker, Charger ou décharger dans des lieux et des
locaux du Domaine Portuaire et du Domaine Industriel ; (vi) de réaliser toutes les
activités nécessaires au développement, à la conception, la construction, le
financement, la propriété, le fonctionnement et la maintenance des Installations
Portuaires et des Installations et Equipements Industriels ou du Chenal ;

(Ci-après les « Activités Portuaires »).

.… 128, : L'Etat déclare et garantit qu'il n'a pas accordé et qu'il n'accordera pas pendant
la durée de la présente Convention à un quelconque tiers, un droit d'accès ou
d'utilisation, de quelque nature que ce soit, au Domaine Portuaire ou au Domaine
Industriel, ou des droits susceptibles d'affecter de manière défavorable les droits
concédés par l’Etat en vertu des présentes {y compris le droit d'accès et d'utilisation
du Chenal pour les besoins du Projet).

124. : L'Etat reconnaît par les présentes que les droits accordés à l'investisseur
aux termes du présent Article 12 incluent le droit pour l'investisseur de contrôler et
gérer intégralement et d'utiliser sans aucune restriction ou exception, les différents
éléments composant le Domaine Portuaire et le Domaine Industriel.

12.5.: Propriété des Installations et Equipements Industriels :

L'Etat reconnaît et accepte que, pendant toute la durée de la présente Convention,
l'investisseur détiendra tous les droits de propriété et en particulier les droits
exclusifs en vue de développer, transformer, construire, utiliser, exploiter et améliorer
les Installations et Equipements Industriels pour les besoins du Projet sans restriction
aucune, quelle qu’en soit la nature,

Usine d'Alumine de Sangarédi - Convention de Base

Ve

24

12.6. : Dispositions spécifiques relatives aux Installations Portuaires :

12.6.1. : L'Etat détiendra, pendant toute la durée de la présente Convention, la pleine
et entière propriété des Installations Portuaires qui seront (i) financées et construites
par l'investisseur et (ï) concédées par l'Etat à l'investisseur, automatiquement et
de plein droit et à titre exclusif pendant toute la durée de la présente Convention
conformément aux dispositions de l'Article 12.2 ci-dessus. Les Parties préciseront les
termes et conditions prévues au présent Article 12.6 dans un Accord Portuaire à
conclure, et qui constituera automatiquement et de plein droit l'annexe 7 à la
Convention (« l'Accord Portuaire »).

2.6.2. : L'Etat reconnaît que des financements significatifs devront être recherchés
par l'Investisseur auprès des Bailleurs de Fonds pour les besoins des Activités
Portuaires sur la base des garanties accordées par l'Etat à l'investisseur aux termes
de la présente Convention, afin que l'investisseur construise les Installations
Portuaires.

En conséquence, les Parties conviennent qu'aucune redevance d'utilisation ne sera
due à l'Etat par l'investisseur en contrepartie des droits concédés à l'investisseur
par l'Etat sur les Installations Portuaires tels que prévus aux termes de l'Article 12.2
ci-dessus pendant une durée de vingt cinq (25) ans à compter de la date de début
d'exportation d'alumine par l'investisseur, et ce sans préjudice des garanties
consenties à l'investisseur aux termes des dispositions du Titre V des présentes.

fi} A l'issue de la période susvisée de vingt cinq (25) ans, l'investisseur versera à
V'Etat, et ce pendant une nouvelle période de vingt cinq (25) ans, une redevance
annuelle égale à deux pour cent (2%) du coût de construction des Installations
Portuaires (la « Redevance portuaire») en contrepartie de la mise à disposition
et du droit d'utilisation exclusif des Installations Portuaires.

{i) A l'issue de la période de vingt cinq (25) ans visée à l'Article 12.6.2 (i) ci-dessus,
le montant de la redevance portuaire sera porté à cinq pour cent (5%) par an du
coût de construction des installations Portuaires pour toute la durée de la
Convention restant à courir (la « Redevance portuaire complémentaire »).

12.6.3. : Les Parties conviennent que sur te montant de la redevance portuaire pour
les deux périodes de vingt cinq ans visées à l'Article 12.6.3 () et (ii) ci-dessus,
l'investisseur prélèvera chaque année dix pour cent (10%) qui seront virés sur un
compte séquestre à ouvrir dans une banque internationale de premier rang ; cette

C7 Usine d'Alumine de Sangarédi - Convention de Base

We

25

Somme étant destinée à garantir les frais de maintenance et d'entretien des
Installations Portuaires pendant toute la durée de la présente Convention,

Ces sommes ne pourront être utilisées que pour les besoins de l'entretien et de la
maintenance des Installations Portuaires par l'investisseur ; leur utilisation effective
par l'Investisseur se fera en concertation avec l'ANAIM.

ARTICLE 13 : PARTICIPATION DE L'ETAT

13.1.: L'Etat pourra faire une offre à GLOBAL pour acquérir, directement ou
indirectement, dans les six (6) mois suivant la Date d'entrée en vigueur de la présente

* Gonvention, une participation dans GLOBAL, aux conditions du marché, étant précisé
que ceci n'affectera en rien la levée des financements par l'investisseur pour les
besoins du Projet, Cette participation ne devra en aucun cas affecter la gestion et
l'administration de l'Investisseur ou de toute autre structure de gestion mise en place
pour les besoins du Projet.

13.2. : Cette participation ne pourra en aucun cas conférer à l'Etat un pouvoir de
contrôle direct ou indirect sur GLOBAL ou l’'Investisseur et sera intégralement réglée
en US dollars ($) et n'entrainera aucune restriction au impact aux droits et garanties
consentis par l'Etat à l'Investisseur aux termes des présentes.

ARTICLE 14 : FRET ET TRANSPORT MARITIME

Dans la mesure où l'investisseur sera responsable du transport, l'investisseur
s'engage à ce que l'alumine exportée, à hauteur d'un maximum de cinquante pour
cent (50 %), soit enlevée par des navires naviguant sous drapeau guinéen ou
assimilé, désignés par l'Etat, à condition que les navires possèdent un certificat de
maintenance valable émis par LLOYDS et que les conditions de leurs offres soient
égales ou plus compétitives que celles que l'investisseur aurait obtenu sur le marché
du fret pour des conditions identiques, notamment les obligations de chargement et de
déchargement techniques pour la période de fret considérée et celles concemant les
conditions d'embarquement et tenant compte de tous autres paramètres qui auraient
été pris en compte pour analyser la compétitivité d'une offre.

Usine d'Alumine de Sangarédi - Convention de Base

26

ARTICLE 15 : ACHAT, APPROVISIONNEMENT ET SERVICES

15.1. : L'Investisseur et ses Sous-traitants directs utiliseront, autant que possible,
des services et des matières premières d'origine guinéenne et des produits
manufacturés en Guinée si ces services et produits sont disponibles à des conditions
de compétitivité égales en ce qui concerne le prix, la qualité, les garanties et les délais
de livraison à celles pratiquées sur le marché intemational.

152. : L'ufilisation par l'Investisseur d'une société de droit guinéen conformément
aux Stipulaïions du paragraphe précédent n'entraînera pas d'obligation pour l'avenir
au cas où ladite entreprise n'arrivait pas à apporter satisfaction à l'Investisseur ou au
cas où les conditions qu'elle propose ne sont pas compétitives ou, si elle n'a pu
respecter l'ensemble des conditions stipulées à l'Article 15.1 ci-dessus.

TITRE Il:
ENGAGEMENTS DE L'INVESTISSEUR

ARTICLE 16 : FINANCEMENT DU PROJET

16.1.: L'investisseur s'engage à identifier et à faire ses meilleurs efforts pour
négocier les accords destinés à l'obtention du financement nécessaire à la réalisation
du Projet par l'investisseur et à faire ses meilleurs efforts afin que ces accords soient
Signés dans un délai de dix-huit (18) mois à compter de la Date d'entrée en vigueur de
la présente Convention sous réserve que :

- toutes les Autorisations nécessaires aient été irrévocablement délivrées à
l'investisseur,

- tous les droits aient été mis à la disposition de l'Investisseur
conformément aux termes de la présente Convention et de manière à ce
que le Projet puisse être réalisé et ;

- tous les terrains nécessaires aient été transférés à l'Investisseur,
conformément aux dispositions de la présente Convention.

L'investisseur prévoit que le financement sera obtenu selon un plan qui sera
communiqué par l'investisseur à l'Etat.

Usine d'Alumine de Sangarédi - Convention de Base

27

L'invéstisseur s'engage à informer l'Etat de tout retard et difficulté pris dans la
négociation du financement et indiquera à l'Etat les raisons d'un tel retard et dans
quelle mesure ces obstacles peuvent être résolus. Si ces obstacles ne peuvent pas
être levés, les Parties se réuniront afin de se concerter sur l'avenir du Projet et afin
que chaque Partie puisse tirer les conséquences de cette situation.

16.2. : Sous réserve des exigences des Bailleurs de Fonds qui seront reflétées dans
les accords relatifs au financement du Projet, le financement du Projet tel que prévu à
la date des présentes sera de l'ordre de 30 % en fonds propres et de 70 % par
financement extérieur.

16.3.: L'Etat accepte de participer activement à ce processus et de répondre
favorablement à toute demande qui pourrait lui être faite à ce titre par l’Investisseur
ou les Bailleurs de Fonds,

ARTICLE 17: EMPLOI DU PERSONNEL

17.1,: Personnel Guinéen

17.141.: Pour la durée de la présente Convention, l'investisseur et ses Sous-
traitants directs s'engagent à :

- employer en priorité les nationaux et/ou résidents guinéens pour répondre à
leurs besoins en main-d'œuvre non qualifiée, à des conditions de
rémunération conformes aux pratiques habituellement adoptées en Guinée

" meïtre en œuvre un programme de formation et de promotion pour les
membres guinéens du personnel pour leur permettre d'acquérir l'expérience
nécessaire pour occuper des postes de cadre/cadre supérieur au sein de la
direction ; et

- assurer une couverture sanitaire et le logement du personnel conforme à
la Législation en vigueur en la matière et aux pratiques habituellement
adoptées en Guinée.

17.122. : L'Investisseur et ses Sous-traitants directs auront le droit de licencier tout
salarié embauché en application de l'Article 17.1.1 ci-dessus sous réserve du respect
des dispositions des lois de la République de Guinée applicables.

Usine d'Alumine de Sangarédi - Convention de Base

è8

17.2.: Personnel Expatrié

17.21. : L'Investisseur, ses Affiiées et Sous-traitants directs auront toute liberté
Pour engager pour leurs activités relatives aux Installations du Projet, le personnel qui,
selon l'avis de l'investisseur sera nécessaire pour la conduite efficace des Activités
du Projet et pour leur réussite. Les Autorisations requises pour ce personnel expairié
seront délivrées par les services compétents en la matière dans les conditions
suivantes :

17.2.2.: Un permis de travail sera délivré, à titre individuel, à chaque membre du
personnel expatrié à la demande de l'investisseur. Le permis sera délivré dans un
délai maximum de quinze (15) Jours Ouvrables à compter de la date de dépôt du
dossier complet auprès des services compétents et, en tout état de cause, dans les
délais nécessaires pour la conduite des Activités du Projet, sauf dans le cas
exceptionnel où, pour des raisons objectives et manifestes de sécurité publique, il ne
Serait pas opportun de délivrer un tel permis.

Le permis de travail sera délivré pour une période renouvelable de trois (3) ans si le
contrat de travail est à durée indéterminée, et pour la durée du contrat si celui-ci est à
durée déterminée, Le renouvellement du permis de travail s'effectuera dans les
mêmes conditions que celles fixées aux paragraphes précédents.

17.2.3. : Les employés expatriés ainsi que les membres de leur famille (conjoints,
enfants à charge) devront également être titulaires d'un visa de séjour pour pouvoir
résider en Guinée. Le visa sera délivré, à titre individuel, à la demande de l'intéressé
ou de l'investisseur ou du Sous-traitant direct, selon le cas. Le visa sera délivré dans
un délai maximum de quinze (15) Jours Ouvrables à compter de la date de dépôt du
dossier complet auprès des services compétents, sauf dans le cas où pour des
raisons objectives et manifestes de sécurité publique, il ne serait pas opportun de
délivrer un tel visa. Le renouvellement du visa s'effectuera suivant les mêmes
procédures que celles stipulées aux alinéas précédents du présent Articie.

Un visa d'entrée et de sortie multiple de longue durée sera octroyé aux employés
expatriés sur la demande de l'Investisseur ou du Sous-traitant direct, selon le cas.

17.24. : L'État s'engage, pour la durée de la présente Convention, à ne prononcer ou
à n'édicter à l'égard de l'investisseur, ses Affliées ou de ses Sous-traitants directs
aucune mesure impliquant une restriction des conditions prévues par la Législation en
Vigueur concernant :

Usine d'Alumine de Sangarédi - Convention de Base

29

- l'entrée, le séjour et la sortie de tout membre du personnel de
l'investisseur, de ses Affliées ou de ses Sous-traitants directs, leurs
familles, et de leurs effets personnels :

- l'embauche et le licenciement par l'investisseur ou par ses Afflliées ou par
ses Sous-traitants directs des personnes expatriées de leur choix, quelle
que soit leur nationalité.

ARTICLE 18 : ASSURANCES

18.1. : L'Investisseur assumera les conséquences directes de la responsabilité civile
qu'il peut encourir en raison de toutes pertes ou dommages de quelque nature que ce
soit, causés au tiers ou à son personnel à l'occasion de la conduite des activités du
Projet, et causés par son personnel ou ses matériels, les biens d'équipement dont it
est propriétaire ou qui sont placés sous sa responsabilité.

À cet effet l'investisseur souscrira les polices d'assurances requises contre ces
risques auprès des compagnies d'assurance de son choix offrant les garanties de
couverture et d'indemnisation que l'Investisseur juge les plus adéquates.

18.2.: À niveau équivalent de garanties, de prime, de prix et d'engagement de
règlement en devises en ce qui concerne au moins les sinistrés ayant le droit d'être
indemnisés en devises, l'investisseur devra privilégier la souscription des
assurances auprès des sociétés d'assurances guinéennes, à condition que les polices
souscrites puissent être réassurées auprès des sociétés internationales de premier
rang oeuvrant dans le domaine de ia réassurance.

ARTICLE 19 : INDEMNISATION

19.1. : Toute Partie qui causerait un préjudice à une autre Partie dans le cadre de la
présente Convention etlou du Contrat d'infrastructure, sera tenue d'indemniser la
Partie non défaillante du préjudice subi du fait de la Partie défaillante (même si te :
préjudice subi résulte d'un non respect des dispositions des présentes qui ne
donnerait pas lieu à résiliation de la présente Convention etfou du Contrat
d'infrastructure).

19.2. : L'indemnisation par la Partie défaillante devra couvrir l'intégralité du dommage
subi (« l'indemnisation »}. Le terme "Dommage" recouvre tout préjudice direct et
indirect, matériel où immatériel comprenant en particulier la valeur de remplacement

Usine d'Alumine de Sangarédi - Convention de Base

30

des Actifs perdus par l'investisseur (si l'Etat est la Partie défaillant), tous les coûts,
pertes d'exploitation et de profit actuels et futurs jusqu'au terme de la présente
Convention, tous coûts, dépenses, intérêts et honoraires d'avocats, de conseillers
juridiques et d'experts et autres débours encourus par la Partie ayant subi le
dommage.

19.3.: Le montant de l'indemnisation sera réglé dans les soixante (60) Jours
Ouvrables à compter de la date de survenance du premier préjudice résultant de la
violation de ia présente Convention, L'indemnisation sera calculée pendant cette
période.

Le montant d'indemnisation portera intérêts à compter de la date de réalisation du
Dommage jusqu'au paiement effectif de l'indemnité. Ces intérêts seront calculés sur la
base de dix pourcent (10%) par an, capitalisés mensuellement.

49.4, : L'indemnisation sera réglée uniquement en US dollars ($).

19.5. : Il est précisé que l'impossibilité pour l'investisseur de réaliser le Projet et/ou
les Installations Portuaires etou les Installations et Equipements Industriels et/ou
d'exploiter la Raffinerie etlou d'accéder au Chenal et de l'utiliser, pour des raisons
imputables à l'Etat, sera considérée comme une violation par l'Etat de la présente
Convention etfou au Contrat d'infrastructure et comme une expropriation par PEtat
des Actifs, donnant droit à Indemnisation, sous réserve du respect des dispositions de
Y'Article 34.3.1 ci-après, conformément aux dispositions des présentes.

À défaut d'accord entre les Parties dans un délai de soixante (60) Jours Ouvrables à
compter de la réception par l'Etat de la notification de l'investisseur invoquant
l'impossibilité pour l'Investisseur de réaliser le Projet et/ou les Installations Portuaires
et/ou les Installations et Equipements Industriels et/ou d'exploiter la Raffinerie et/ou
d'accéder au Chenal et de l'utiliser, pour des raisons imputables à. l'Etat,
l'indemnisation sera déterminée par un expert international désigné d'un commun
accord entre les Parties, ou à défaut d'accord par le Secrétariat Général du CIRDI à la
requête de la Partie la plus diligente {« l'Expert »). L'Expert désigné déterminera le
montant de l'indemnisation due par l'Etat en partant de l'hypothèse que la Convention
se poursuivra aux mêmes conditions jusqu'à l'expiration (i) de la Période contractuelle
visée à l'Article 34.2.1 ci-dessus ou (i) pour une période de cinquante (50) ans
supplémentaires (étant précisé que la période la plus longue sera retenue).

Usine d'Alumine de Sangarédi - Convention de Base

Vi

ARTICLE 20 :

31

PROTECTION DE L'ENVIRONNEMENT ET DU PATRIMOINE
CULTUREL

20.1. : L'Investisseur accepte :

()

{i)

{ii}

(v)

de conduire toutes Activités du Projet concernant l'environnement
conformément aux Autorisations et à la Législation en vigueur et aux
Directives de la Banque Mondiale applicables et, donnera à l'Etat un
droit d'accès au Domaine de Concession à cet effet, conformément
aux dispositions de l'Article 8 ci-dessus.

de réaliser ou de faire réaliser, les études d'impact du Projet sur le
milieu humain et naturel et sur l'environnement en général et, les
rapporis relatifs à ces études incluront des recommandations sur les
mesures nécessaires pour atténuer les impacts négatifs du Projet sur
les milieux affectés, ainsi qu'un programme de remise en état des
terrains des zones d'exploitation ou des mesures compensatoires et
un plan de surveillance environnemental; l'investisseur sera
responsable de la mise en œuvre du programme de remise en état et
des mesures compensatoires ; et

d'aménager des bassins de stockage des boues rouges
conformément aux Directives de la Banque Mondiale applicables en
la matière.

Si l'investisseur venait à mettre à jour des éléments du patrimoine
culturel national, meubles ou immeubles, au cours des activités de
recherche, l'investisseur s'engage à ne pas déplacer ces objets, et
à informer sans délai les autorités administratives.

20.2. : L'Etat garantit :

(0)

(i)

qu'il n'a pas connaissance d'un fait quelconque susceptible de porter
atieinte à la mise en œuvre du Projet ou des Activités du Projet ou à
la réalisation effective du Projet ;

que, si l'investisseur n'est pas en mesure d'effectuer la réinstallation
des populations affectées par le Projet en respectant toutes les
Directives de la Banque Mondiale applicables, l'Etat à la demande

Usine d'Alumine de Sangarédi - Convention de Base
32

de l'investisseur, effectuera une telle réinstallation conformément à
toutes les Directives de la Banque Mondiale applicables.

TITRE IV:
GARANTIES ACCORDEES PAR L'ETAT

ARTICLE 21: COOPERATION ET ASSISTANCE DES AUTORITES
ADMINISTRATIVES

2141.: L'Etat, notamment au travers de l'ANAIM, s'engage à faciliter toutes
démarches et procédures par tous les moyens appropriés conformément à la
Législation en vigueur et s'engage à fournir toute l'assistance raisonnable qui seraient
nécessaires à la réalisation du Projet, et en particulier :

- pour tous les travaux de construction, de développement, d'exploitation et
de valorisation des ressources de bauxite pour la production de l'alumine
que l’Investisseur pourrait entreprendre dans le cadre de la présente
Convention, ainsi que ;

- pour {i} développer, concevoir, construire, financer, détenir, exploiter et
entretenir les Installations Portuaires, les Installations et Equipements
industriels et l'accès au Chenal en vertu de la présente Convention ; (ii)
exécuter ses obligations telles qu'elles figurent à la présente Convention, y
compris, sans que cela soit limitatif, en transférant à l’Investisseur à titre
gratuit (sous réserve des dispositions de l'Article 26.5 ci-après) et
conformément à la législation applicable tous les terrains, en sus du
Domaine Portuaire ou du Domaine Industriel, raisonnablement requis par
l'investisseur pour la conception, le développement, le financement, la
construction, la propriété, le fonctionnement, la maintenance et l'entretien
des Installations Portuaires, des Installations et Equipements Industriels, de
l'utilisation du Chenal et de la ligne de chemin de fer principale; et (ii)
importer et exporter, selon le cas, à partir des Installations Portuaires, des
Installations et Equipements Industriels, de l’utilisation du Chenal et de la
ligne de chemin de fer principale sans aucune restriction quelconque, tous
produits, matières premières, biens ou équipement requis pour les Activités
du Projet y compris tout ou partie de la production de la Raffinerie.

4 Usine d'Alumine de Sangarédi - Convention de Base

33

21.2. : L'Etat désignera, sans délai, à l’Investisseur les services compétents dans
chaque domaine concemé afin de lui faciliter l'ensemble des démarches
administratives visées à l'Article 21.1 ci-dessus et fera en sorte que lesdits services lui
apportent toute l'assistance nécessaire et délivrent tout permis prévu par la
Législation en vigueur.

21.3. : L'investisseur aura le droit de procéder, avec la coopération des Autorités, à
tous dépôts et enregistrements qui pourraient s'avérer nécessaires afin de mieux
protéger les droits accordés à l'investisseur par l'Etat en vertu des présentes.

ARTICLE 22: STABILISATION LEGISLATIVE

22.1. : L'Etat garantit à l'investisseur le maintien des avantages économiques et
financiers et des conditions fiscales et douanières, prévus par la présente Convention
pour toute la durée du Projet.

22.2. : L'Investisseur pourra à tout moment choisir d'être régi par les dispositions
législatives et réglementaires notamment fiscales et douanières plus favorables
résultant de l'évolution du droit commun, à quelque moment que ce soit, ou qui
seraient appliquées à un investisseur quelconque en Guinée étant précisé que dans
l'hypothèse ou ces évolutions viendraient ultérieurement à être modifiées dans un
sens défavorable, le bénéfice du principe de stabilisation du régime fiscal et douanier
s’appliquera aux dispositions dont l'investisseur aurait décidé de bénéficier, qui
demeureront donc en vigueur à son bénéfice.

ARTICLE 23 : GARANTIES DE PROTECTION DES ACTIFS ET DE NON
EXPROPRIATION

2341. : L'Investisseur a le droit exclusif et la pleine liberté de détenir, gérer,
entretenir, utiliser, jouir et disposer de tous les Actifs, en pleine propriété et
d'organiser son entreprise au mieux de ses intérêts.

23.2, : L'Etat n'expropriera pas ou ne nalionalisera pas tout ou partie des Actifs, que
ce soit par une action directe ou par la mise en place de réglementation, de
législation, de décret ou de décision de justice ou par la conclusion d'accords avec
tout tiers quel qu'il soit qui auraient pour effet, individuellement ou collectivement,
d'exproprier ou de nationaliser tout ou partie des Actifs, ou de troubler la jouissance
pleine et exclusive par l'investisseur des droits attendus du Projet, des Activités du
Projet ou des Activités Portuaires.

LS Usine d'Alumine de Sangarédi - Convention de Base

34

ARTICLE 24 : GARANTIES ECONOMIQUES ET FINANCIÈRES

241. : Sous réserve des dispositions de la présente Convention, l'Etat, pendant la
période de sa validité, s'engage à ne provoquer ni n'édicter, à l'égard de
investisseur aucune mesure impliquant une restriction aux conditions dans
lesquelles les dispositions de la présente Convention permettent :

e_ l'emploi de personnel expatrié et sa libre circulation en territoire guinéen ;

le libre choix des fabricants et Sous-traitants directs ;

la libre circulation en territoire de la Guinée des matériels et biens ainsi que de
toutes substances et tous produits provenant des activités de recherche,
d'exploitation et de transformation ;

° la fibre importation de denrées alimentaires, pièces de rechange, matériaux,
matières consommables et autres biens nécessaires pour le Projet et les Activités
du Projet ;

e l'importation des équipements d'antennes de liaison satellite suivant la
réglementation en vigueur.

24.2. : L'Etat s'engage à fournir tous les permis et toutes les Autorisations
nécessaires à l'exercice des droits garantis par la présente Convention dans les délais
prévus aux termes de la présente Convention.

ARTICLE 25 : GARANTIES BANCAIRES

L'Etat garantit à l'investisseur que :

2511. : L'Investisseur, la Société, les Afflliées et Sous-traitants directs sont autorisés
à ouvrir et à conserver des comptes à l'étranger en devise auprès de banques
commerciales étrangères de réputation internationale. L'Investisseur, la Société, les
Afiliées et Sous-traitants directs ne seront pas tenus de rapatrier en Guinée les
montants figurant sur ces comptes en devises à l'exception des montants nécessaires
aux dépenses de toute nature de l'investisseur, de la Société, des Affiliées et Sous-
traitants directs encourues en Francs Guinéens en Guinée dans le cadre du Projet,

Usine d'Alumine de Sangarédi - Convention de Base

Ê—

35

étant précisé que l'ensemble des opérations et mouvements financiers correspondant
aux activités de l'investisseur devra être reflété dans la comptabilité nationale de la
Guinée,

L'Investisseur, la Société, les Affiiées et Sous-traitants directs seront autorisés à
tenir ses comptes en Euros ou en US dollars ($) ou autres devises (telles que le Yen). :

25.2. : L'Etat garantit à l'investisseur, à la Société, aux Affiiées et aux Sous-
traitants directs le libre transfert, sans restriction, ni coût (à l'exception des frais
bancaires normaux), à l'étranger des fonds, des dividendes et des produits des
Capitaux investis ainsi que le produit de la liquidation ou de la réalisation de leurs
avoirs, ou des Actifs.

25.3, : L'Etat garantit au personnel étranger, résidant en Guinée, employé par
l'investisseur, ou toute société de droit guinéen intervenant dans le cadre du Projet,
la libre conversion et le libre transfert à l'étranger, sans restriction, ni coût (à
l'exception des frais bancaires normaux), de tout ou partie des salaires ou autre
élément de rémunération qui leur est dû,

254.: L'Investisseur s'engage à respecter la réglementation des changés en
Vigueur à la date des présentes, dès lors que cette réglementation est compatible
avec les droits consentis à l’Investisseur aux termes de la présente Convention,

ARTICLE 26 : GARANTIES ADMINISTRATIVES, FONCIERES ET MINIERES

26.1. : Sur la base des résultats de l'étude d'impact environnemental (volet
recasement population) sur financement de l'investisseur, l'Etat procédera à la
réinstallation des habitants dant la présence sur lesdits terrains entraverait les travaux
de recherche, de construction, d'exploitation etfou de transformation.

L'Investisseur sera tenu de payer une juste et équitable indemnisation auxdits
habitants conformément à la Législation en vigueur.

L'Etat garantit à l’Investisseur l'exploitation libre et légale des moyens permettant
d'exercer toutes les activités liées à la présente Convention et au Projet.

26.2. : L'Etat garantit à l'investisseur que toutes les Autorisations prescrites par la
Législation en vigueur, ainsi que celles prescrites par les Codes Foncier, de
l'Environnement, du Travail, de la Sécurité Sociale, Minier et des Activités

Usine d'Alumine de Sangarédi - Convention de Base

36

Economiques, de même que toutes leurs annexes seront obtenues dans les plus
brefs délais et à des conditions acceptables pour l'investisseur pour la réalisation du
Projet.

26.3. : Par la présente, l'Etat accorde à l'investisseur une concession exclusive et
sans restrictions sur le Domaine de Concession aux termes de laquelle l'investisseur
disposera d'un droit exclusif de réaliser le Projet et de mettre en place les Activités du
Projet dans le Domaine de Concession et, en particulier à l'investisseur, sans que ce
qui suit soit limitatif à la présente Convention, le droit de :

procéder à tous travaux pour les besoins de l'exploration et de l'exploitation des
ressources bauxitiques dans l'ensemble de la Concession Minière, ainsi que le
droit de transformer ces ressources, de commercialiser le produit en résultant, le
droit d'entreposer, de transporter, de charger et de décharger des matières
premières, des produits semi-finis et finis par tout moyen et le droit de créer des
installations pour la préparation, le regroupement et le traitement de ces
ressources bauxitiques ;

concevoir, développer, construire, détenir, gérer et entretenir, avec des droits de
propriété pleins et entiers concédés par les présentes, la Raffinerie et, selon le
cas, toute Extension ;

accéder et d'utiliser l'Infrastructure et toute autre infrastructure et ce y compris le
Chenal, les routes, voies ferrées, infrastructures de communication, pipelines,
lignes de transmission et autres installations y afférentes et les installations
portuaires et aéroportuaires (quelle qu'en soit la localisation à l'intérieur ou à
l'extérieur du Domaine de Concession} existantes ou à construire qui pourraient
être nécessaires selon l'investisseur pour les besoins de la réalisation du Projet ;

concevoir, développer, construire, détenir, gérer et entretenir, avec des droits de
propriété pleins et entiers concédés par les présentes, les sites etou
l'infrastructure nécessaires pour produire de l'énergie de manière autonome, y
compris les stations électriques et des lignes de transmission, ainsi que les
installations y afférentes ;

vendre la capacité excédentaire d'électricité à tout opérateur agréé par l'Etat ;
concevoir, développer, construire, détenir, gérer et entretenir, avec des droits de

propriété pleins et entiers, des moyens de transport afin de transporter des
produits dans le Domaine de Concession, tels que des routes, des voies ferrées,

Usine d'Alumine de Sangarédi - Convention de Base

37

des canaux, des pipelines, des pistes d'atterrissage pour des avions ou
hélicoptères privés, du câblage et des tapis roulants ;

draguer le fond marin afin de former un chenal navigable pour les navires et de
déposer le produit du dragage sur la terre ou en tout autre emplacement adéquat,
en dehors du Chenal selon les termes des présentes et sous réserve des
garanties et engagements de l'Etat aux termes des présentes ;

consentir Un accès aux terrains situés en dehors du Domaine de Concession et
attenants à l'infrastructure afin d'avoir accès aux équipements et/ou aux matériels
loués et à l'eau ;

utiliser, éliminer, transformer, niveler le sol dans le Domaine de Concession, ainsi
que toute végétation, arbres, voies d'eau, bâtiments, structures, améliorations ou
Obstructions situés sur ou sous le sol du Domaine de Concession, y compris le
droit d'utiliser, développer, construire et exploiter des barrages, des réservoirs
d'eau, nappes et autres ressources en eau :

acheter et utiliser toutes matières premières et d'utiliser les biens et les
ressources (meubles et immeubles) se trouvant sur le Domaine de Concession, ou
qui pourraient y être construits ou qui en font partie, en ce compris, le bois, les
ressources en eau, les matériaux de remblai pour la Raffinerie et les réservoirs,
les ballasts pour les voies ferrée et le sable extrait ;

mener toutes les activités concernant l'utilisation de l'eau, de l'énergie, des
matières premières, de l'expulsion de gaz, le rejet et la conservation des déchets
liquides et solides (en ce compris l'eau sale, les boues rouges et la cendre) et la
production et l'entreposage des boues rouges ;

sécuriser le Domaine de Concession en installant des barrières ou tout autre
équipement sur le Domaine de Concession :

limiter l'accès des périmètres au Domaine de Concession et aux habitations et
installations sociales y relatives si ces habitations et installations se trouvent à
l'extérieur du Domaine de Concession ;

transporter et/ou d'importer librement (par voie ferrée, maritime, route, air ou tout
autre moyen) toutes matières, biens, équipements, services ou personnel, et
d'entreposer, charger et décharger ceux-ci dans les lieux ou installations relevant
du Projet ;

Usine d'Alumine de Sangarédi - Convention de Base

38

et de mener les Activités Portuaires et toutes activités nécessaires pour les
besoins de développement, de la conception, de la construction, du financement,
de la détention, exploitation et de l'entretien des Installations du Projet ainsi que
des Installations Portuaires, des Installations et Equipements Industriels et du
Chenal ;

(Ci-après désignés collectivement par les « Activités du Projet »).

26.4. : L'Etat garantit à l'investisseur :

(i)

()

que les droits garantis à l'investisseur aux termes de la présente Convention
ont été concédés, garantis et reconnus conformément à la Législation en
vigueur, que l'Etat devra faire en sorte que soient effectués tous actes
nécessaires (a) à la mise en œuvre sans restriction de la présente Convention
et (b} à la libre jouissance des droits garantis par la présente Convention et par
le Contrat d'infrastructure , que toutes Autorisations requises à cet effet ont été
délivrées à l'investisseur et que toutes autres formalités ou procédures
requises par la Législation en vigueur ont été effectuées :

le maintien de la validité et de l'effet des Autorisations, accordées ou devant être
accordées par les Autorités portuaires et/ou toute personne, entité ou Autorité,
nécessaires au développement, à l'accès et à l'exploitation du sol, des cours
d'eau, du Chenal, de la mer et des infrastructures de quelque sorte qu'elle
Soient (y compris l'Infrastructure) nécessaires à la mise en œuvre du Projet. Les
Autorisations seront délivrées conformément à la législation guinéenne
applicable en la matière et devront inclure, sans limitation : l'approbation de
l'étude d'impact sur l'environnement, les permis en matière de décharge d'eau,
les permis de droits en matière d'eaux, les permis de dragage et de
remblayage, les permis d'équarrissage, les permis d’abattage, les permis sur la
qualité de l'air, les permis locaux en matière d'électricité, de mécanique et de
construction, les approbations locales en matière de zonages ou autres. Dans
les meilleurs délais à compter de la demande de l'investisseur, l'Etat s'engage
à délivrer les Autorisations susvisées en matière environnementale. Les
Autorisations seront réputées délivrées à défaut de réponse expresse de l'Etat
dans un délai d’un (1) mois à compter de la demande de l’Investisseur.

26,5. : L'Etat déclare et garantit que les terrains et le sous-sol compris dans le
Domaine de Concession et dans la Concession Minière et les droits y afférents
concédés et acceptés aux termes des présentes ont été concédés et garantis

Usine d'Alumine de Sangarédi - Convention de Base

39

conformément à la Législation en vigueur et que le Domaine de Concession et lesdits
droits resteront valables et en vigueur de manière exclusive, pendant toute la durée
de la Convention, sans aucune restriction de quelque sorte que ce soit qui serait
susceptible d'affecter la parfaite exploitation par l’Investisseur de ses droits à la mise
en œuvre et à la réalisation du Projet et la réalisation des Activités du Projet et des
Activités Portuaires.

L'Etat déclare et garantit que tout terrain nécessaire pour le Projet et pour les
Activités du Projet sera réservé par les Autorités à l'Investisseur de manière à ce
que l'infrastructure nécessaire puisse être construite et exploitée en temps voulu et
puisse être utilisée (de même que les terrains) par l'investisseur de manière
exclusive ou, si ce n'est pas de manière exclusive, par priorité, sous réserve que le
partage n'affecte pas de manière négative la poursuite efficiente du Projet et pour une
durée expirant à la même date que la présente Convention.

Dans la mesure où les terrains nécessaires pour les Activités du Projet sont des
terrains privés, l'Etat négociera, conformément à la législation applicable, l'achat
desdits terrains au juste prix du marché et si ces négociations sont infructueuses,
V'Etat usera de ses prérogatives de puissance publique pour acquérir ces terrains ;
l'Etat transférera alors ces terrains à l'investisseur, dans une période de temps
permettant la progression, dans les délais fixés, des Activités du Projet, dans des
conditions permettant à l'Investisseur de bénéficier et de jouir sans restriction de
tous les droits attachés au statut de propriétaire à part entière. Toute procédure
d'expropriation affectant un tiers sera mise en place par l'Etat, sans délai,
conformément aux clés de valorisations prévues par les dispositions du Code de
l'Habitat en vigueur à la date des présentes.

26.6. : L'Etat déclare et garantit à l'investisseur qu'il a pris toutes les dispositions et
les instructions nécessaires auprès des Autorités concernées à quelque titre que ce
soit par le Domaine Portuaire et les Activités Portuaires, y compris les Autorités
responsables en matière de transport, de port et douanières, afin que les droits
accordés à l'investisseur en vertu des présentes soient intégralement et
constamment respectés, pendant la durée des présentes notamment en matière de
terrains, voies d'eaux, Chenal, eaux maritimes et ligne de chemin de fer principale
concemés par les Installations et Equipements Industriels et les Installations
Portuaires.

Usine d'Alumine de Sangarédi - Convention de Base

ww V

TITRE V:
REGIME FISCAL ET DOUANIER

ARTICLE 27 : DISPOSITIONS GENERALES

27.1.: Compte tenu des particularités du Projet qui nécessite des investissements
d'une ampleur exceptionnelle, en particulier des infrastructures lourdes et valorisantes
pour l'économie nationale, les Articles du présent Titre V ainsi que l'Annexe
Comptable et Fiscale définissent le Régime Fiscal et Douanier privilégié dont
bénéficie le Projet et les Activités du Projet. Ce régime est applicable à compter de la
date de signature des présentes et jusqu'à l'expiration de la durée de la Convention
telle que prévue à l'Articie 34.2.1.

27.2.: A l'exception des Impôts expressément mentionnés dans la présente
Convention et qui seront applicables selon les conditions figurant dans la présente
Convention et ses Annexes, l'investisseur et ses Sous-traitants directs, ne seront
soumis à aucun Impôt en Guinée pendant la durée de la présente Convention.

ARTICLE 28 : REGIME FISCAL APPLICABLE AUX PHASES DES
TRAVAUX DE CONSTRUCTION

28.1.: À compier dela date de signature des présentes et jusqu'à la Date de
démarrage de la Production Commerciale, l'investisseur et ses Sous-traitants
directs, seront exonérés de tout Impôt (y compris la TVA) pour tous les travaux
engagés pendant cette période, quelque soit leur date effective de paiement, à
l'exception de ceux qui sont précisés de manière exhaustive ci-après :

28.11 : Pour la Société, la part patronale des cotisations de Sécurité Sociale ;
28.1.2.: Retenues à la source :

- ‘les travailleurs nationaux sont assujettis à la retenue à la source sur les salaires
versée par la Société à l'Etat, conformément à la Législation en vigueur ;

- une retenue à la source libératoire de tout impôt est faite sur les revenus
salariaux versés par la Société, à son personnel expatrié qui réside plus de 183
jours en Guinée sur une quelconque période de douze {12) mois au taux de dix
pour cent 10 % des salaires payés en Guinée et hors Guinée.

Usine d'Alumine de Sangarédi - Convention de Base

| | 3ÿ

41

Les retenues visées ci-dessus sont à la charge des employés et sont reversées par la
Société à l'Etat.

28.2.: Contribution au développement local

28.2.1, : À compier de la Date de démarrage de la production commerciale et jusqu'à
l'issue de la période d'exonération fiscale de quinze (15) ans visée à l'Article 29 $1 ci-
après, la Société sera assujettie à une contribution au développement local de cinq
cent mille (600.000) USD par an.

28.2.2.: À compter du premier exercice fiscal suivant la fin de la période
d'exonération fiscale de quinze (15) ans visée à l'Article 29 $ 1 ci-après, la Société
sera assujettie à une contribution au développement local de un million (1.000.000)
USD par an.

28.2.3.: Les conditions d'utilisation de cette contribution au développement local
seront définies d'un commun accord entre les Parties aux présentes et les
communautés locales bénéficiaires.

Cette contribution est déductible pour le calcul du bénéfice imposable.
28.3.: Taxe minière sur l’alumine

À compter du premier exercice fiscal suivant la Date de démarrage de la production
commerciale, la Société sera assujettie à une taxe minière sur l'alumine à sa sortie de
stock, égale à cinq pour cent (5%) calculée sur la valeur FOB bauxite CBG à la date
des présentes, étant précisé que cette taxe ne pourra, en tout état de cause, être
inférieure à 4 USD par tonne ni supérieure à 1, 5 USD par tonnes. L'Etat fera en sorte
que CBG communique, en temps utile, à l'investisseur la composition de la valeur
FOB bauxite CBG, ainsi que tout élément justificatif en cas de modification de cette
valeur.

Cette taxe est déductible pour le calcul du bénéfice imposable.

Les modalités de paiement de cette taxe minière seront définies d'un commun accord
entre les Parties.

Usine d'Alumine de Sangarédi - Convention de Base

42

ARTICLE 29 : REGIME FISCAL APPLICABLE A LA PHASE DES
OPERATIONS D'EXPLOITATION ET DE
TRANSFORMATION

Compte tenu des Etudes de Mise en Œuvre, l'investisseur, ses fournisseurs et Sous-
traitants directs, seront exonérés de tout Impôt pendant une période de quinze (15)
ans à compter de la Date de démarrage de la Production Commerciale, à l'exception
des Impôts visés aux Articles 28.1 à 28.3 ci-dessus.

À l'expiration de cette période de quinze (15) ans, l'investisseur, ses fournisseurs et
ses Sous-traitants directs, seront uniquement tenus d'acquitter les Impôts,
limitativement énoncés ci-après au présent Article 29 et dans les conditions prévues à
cet Ariicle, les impôts directement payés par l'investisseur et énumérés ci-après étant
considérés comme des charges déductibles pour le calcul du bénéfice imposable, et
les exonérations où aménagements prévus au présent Article 29 étant également
applicables, comme suit :

29.1. : Impôt sur les bénéfices industriels et commerciaux (BIC)

La Société acquittera l'impôt BIC au taux de 35%.

29.1.1.: Régime d'amortissement

Tous les biens corporels et incorporels inscrits à l'actif de la Société, ainsi que ceux
mis à sa disposition dans le cadre d'une occupation du domaine public (y compris,
d'accord partie, les Installations Portuaires, compte tenu des dispositions particulières
convenues entre les Parties aux termes de l'Article 12.6.1 des présentes), ouvrent
droit en sa faveur à l'amortissement fiscal conformément aux iermes de l'Annexe
Comptable et Fiscale et du Code Général des Impôts Guinéen, Le montant des
amorlissements fiscaux sera calculé selon le régime d'amortissement prévu par
l'Annexe Comptable et Fiscale et par la Législation en vigueur.

29.1.2.: Report déficitaire

Les pertes peuvent être reportées sur les cinq exercices suivant le dernier exercice
déficitaire à compter de la date d'expiration de l'exonération fiscale visée à l'article 29.

Les amortissements réputés différés en période déficitaire, incluant les
amortissements pratiqués durant la période d'exonération, et notamment les

Usine d'Alumine de Sangarédi - Convention de Base

ww

43

amortissements des frais de premier établissement, peuvent être cumulés et reporiés
sur quinze (15) exercices subséquents, jusqu'à concurrence du revenu imposable.

29.1.3.: Calcul du revenu imposable

Sauf disposition contraire de la présente Convention et notamment de son Annexe
Comptable et Fiscale, le revenu imposable est déterminé conformément à la
Législation en vigueur. ‘

29.1.4.: Déductions du revenu imposable

Sont notamment déductibles du revenu imposable les éléments figurant à l'Annexe
Comptable et Fiscale, ainsi que le montant total des intérêts et autres rémunérations
et frais dus par l'investisseur au titre des prêts et avances souscrits incluant les
intérêts générés par les comptes courants d'associés.

29.1.5.:  Provision pour la reconstitution des gisements :

- La Société si elle le souhaite, pourra constituer une provision d'un montant
maximum de dix pour cent (10 %) du bénéfice imposable, à la fin de chaque
exercice, en franchise d'impôt sur le revenu imposable ;

- en cas d'exercices bénéficiaires, cette provision pourra être employée dans les
cinq (5) ans suivant sa constitution, faute de quoi elle sera reprise dans le résultat
de l'exercice. Toutefois, dans l'hypothèse où, à l'issue du cinquième exercice, les
résultats de la Société seraient déficitaires, cette provision pourra être reportée à
nouveau pour pouvoir être utilisée dans le cadre d'un exercice bénéficiaire.

29,1.6.: Crédit d'investissement

La Société bénéficiera d'un crédit d'investissement représentant cinq pour cent (5%)
de tout investissement réalisé en cours d'exercice. Cette allocation est considérée
comme une charge déductible pour le calcul du bénéfice imposable.

291.7. : Pour le cas où la Société posséderait une participation dans une ou plusieurs
sociétés ayant investi dans des infrastructures nouvelles qui n'existeraient pas à la
date de la signature des présentes et qui seraient nécessaires au Projet et
directement ou indirectement financées en tout ou en partie par ce dernier, la Société
pourra au prorata de sa participation au capital de cette ou de ces sociétés, consolider

Usine d'Alumine de Sangarédi - Convention de Base

ww

leur résultat positif ou négatif avant impôt avec son propre résultat positif ou négatif et
réciproquement.

29.2.: Retenue à la source sur le revenu des prestataires et des Sous-
traitants directs étrangers non établis en Guinée.

Une retenue à la source libératoire de tout autre impôt sur le revenu est faite sur les
revenus des prestataires et Sous-traitants directs étrangers à raison de toute activité
déployée en Guinée pendant une période excédant cent quatre-vingt trois (183) Jours
Ouvrables au cours d'une année civile.

Le taux de cette retenue est fixé comme suit :
- 10 % en ce qui concerne les prestataires de services ;

- 10 % après déduction de toutes les dépenses engagées dans le cadre du contrat
en ce qui concerne les Sous-traitants directs.

Ces retenues sont à la charge des prestataires et Sous-traïtants directs et seront
reversées à l'Etat par la Société.

29.3. : La Société sera assujettie à un impôt sur les revenus des valeurs mobilières,
au taux de quinze pour cent (15%) des bénéfices distribués et tantièmes. Tous
revenus soumis à cet Impôt de 15 % seront exclus du bénéfice imposable souris à
Fimpôt sur BIC prévu à l'article 29.1 des présentes.

29.4. : La retenue à la source sur les loyers au taux de’ quinze pour cent (15%) des”
loyers versés aux personnes physiques propriétaires d'immeubles pris en location.
Cette retenue est à la charge du bailleur et est reversée par la Société pour le compte
des bailleurs.

29.5. : La Société sera assujettie à la taxe sur les véhicules de tourisme suivant le
barème en vigueur à l'exception des véhicules et engins de chantier.

29.6. : Une retenue à la source au taux de six pour cent (6 %) des salaires versés en
Guinée et hors Guinée sera reversée par la Société à l'Etat,

Usine d'Alumine de Sangarédi - Convention de Base

y 7

45

29.7.: Taxe sur la Valeur ajoutée :

La Société sera exonéré de taxe sur la valeur ajoutée sur toutes les importations
nécessaires au Projet, à l'exception du matériel et effets exclusivement destinés à
l'usage personnel des employés de la Société.

La Société établira, une fois par an, une liste du matériel à importer et s'engagera à ce
que ce matériel soit exclusivement utilisé pour les besoins du Projet, Cette liste après
avoir été transmise au Centre de Promotion et de Développement Minier, fera l'objet
d'une publication par arrêté ministériel conjoint du Ministère des Finances et du
Ministère des Mines, dans un délai maximum de quinze (15) jours à compter de la
transmission de ladite liste.

La Société sera également exonérée de taxe sur la valeur ajoutée sur tous les achats
ainsi que pour toutes prestations nécessaires au Projet quelle que soit la nationalité
et/ou la résidence du fournisseur ou du prestataire ; il en ira de même pour tout Sous
Traïtants direct étranger ou guinéens intervenant pour le Projet en Guinée, ladite
exonération ne s'appliquant que pour les achats et prestations nécessaires à la
réalisafion du Projet. Les attestations d'exonérations, visées par l'administration
fiscale ou douanière Guinéenne, seront transmises par la Société aux différents
prestataires, fournisseurs et Sous Traitants directs.

ARTICLE 30 : REGIME DOUANIER APPLICABLE A LA PHASE DES
TRAVAUX DE CONSTRUCTION ET DE TOUTE EXTENSION

30.1.:  Allégements douaniers

À compter de la date de signature des présentes, l'investisseur, ses prestataires,
fournisseurs et Sous-traitants directs bénéficieront, pour leurs activités liées au Projet,
d'une exonération des draits, taxes et redevances de douane sur l'importation et la
réexportation des équipements, matériels, matériaux, gros oufilages, engins et
véhicules à l'exception des véhicules de tourisme et des véhicules de transport de
denrées alimentaires. En cas de revente des biens et équipements ayant bénéficié de
l'exonération, les taxes applicables deviendront exigibles. Les pièces détachées,
ubrifiants et carburants (à l'exception de l'essence) nécessaires à ces biens
d'équipements sont également exonérés. En cas d'arrêt du Projet, quelle qu'en soit la
cause, l'ensemble des biens, équipements et machines utilisés dans le cadre du
Projet pourront être exportés en dehors de Guinée en franchise d'impôt de toute
nature.

Usine d'Alumine de Sangarédi - Convention de Base

46

Toutefois, les biens mentionnés ci-dessus seront assujettis au paiement, à la douane
d'une taxe d'enregistrement, au taux de 2 % de la valeur CAF des biens importés, le
montant ainsi prélevé ne pouvant dépasser 20.000.000 de francs guinéens par an.

Tous travaux d'Extension bénéficieront des mêmes avantages.

30.2.: Admission temporaire

Les équipements, matériaux, machines, appareils, véhicules utilitaires et de transport,
engins, groupes électrogènes importés par l'investisseur, ses prestataires de
service, fournisseurs et Sous-traitants directs et destinés aux travaux de construction
et aux travaux d'Extension, sont placés sous le régime douanier de l'admission
temporaire et ne sont soumis à aucun Impôt pendant la durée desdits travaux.

A l'expiration des travaux, les articles ainsi admis temporairement peuvent être
réexportés, sans application d'aucun Impôt.

La Société établira une liste des équipements, matériaux, gros outillages, engins,
véhicules utilisés pour les besoins miniers et industriels, (à l'exception des véhicules
de tourisme) ainsi que les carburants {à l'exception de l'essence), lubrifiants, autres
produits pétroliers, charbons et matières premières et consommables (à l'exception
des denrées alimentaires) à importer et s'engagera à ce que ces produits soient
exclusivement utilisés pour les besoins du Projet. Cette liste après avoir été transmise
au Centre de Promotion et de Développement Minier, fera l'objet d'une publication par
arrêté ministériel conjoint du Ministère des Finances et du Ministère des Mines, dans
un délai maximum de quinze (15) Jours Ouvrables. Elle pourra être complétée, en tant
que de besoin, au fur et à mesure de l'avancement du Projet; des arrêtés
complémentaires seront pris selon les mêmes procédures.

Les personnes visées par le présent Article 30.2 sont tenues de fournir au CPDM et
aux services des douanes, dans ie premier trimestre de chaque année, une liste des
équipements admis temporairement.

En cas de revente en Guinée d'un bien importé en admission temporäire par
l'importateur, ce bien sera soumis à taxation et aux droits douaniers qui seront payés
conformément aux dispositions du Code Minier.

Usine d'Alumine de Sangarédi - Convention de Base

47

ARTICLE 31 : REGIME DOUANIER APPLICABLE A LA PHASE DES
OPERATIONS D'EXPLOITATION ET DE
TRANSFORMATION

A compter de ia Date de démarrage de la Production Commerciale, la Société et les
Sous-traitants directs seront tenus, pour leur activité liée au Projet, d'acquitter les
droits et taxes douaniers en vigueur à la date de la signature de la présente
Convention à l'exception de ce qui suit.

31.1. : Les équipements, matériaux, gros outillages, engins, véhicules utilisés pour les
besoins miniers et industriels, (à l'exception des véhicules de tourisme) ainsi que les
carburants (à l'exception de l'essence), lubrifiants, autres produits pétroliers, charbons
et matières premières et consommables (à l'exception des denrées alimentaires)
participant directement aux opérations d'extraction et à la transformation de la bauxite
seront exemptés de toute taxe douanière.

La Société établira, une fois par an, une liste des équipements, maïériaux, gros
outillages, engins, véhicules utilisés pour les besoins miniers et industriels, (à
l'exception des véhicules de tourisme) ainsi que les carburants (à l'exception de
l'essence), lubrifiants, autres produits pétroliers, charbons et matières premières et
consommables {à l'exception des denrées alimentaires) à importer et s'engagera à ce
que ces produits soient exclusivement utilisés pour les besoins du Projet. Cette liste
après avoir été transmise au Centre de Promotion et de Développement Minier, fera
l'objet d'une publication par arrêté ministériel conjoint du Ministère des Finances et du
Ministère des Mines, dans un délai maximum de quinze (15) jours.

Aucune taxe douanière n'est exigible pour les équipements, matériaux, gros outillage,
engins participant directement aux opérations d'exploitation des infrastructures
ferroviaires et portuaires et de transport nécessaires au Projet.

Les allégemenis de la taxe d'enregistrement de 0,5 % seront applicables dans les
mêmes conditions que pour la phase des travaux de construction et des travaux de
toute Extension comme prévu à l'Article 30.1 ci-dessus.

31.2.: Conditions d'importation des produits pétroliers nécessaires à la
réalisation du Projet

31.21. : Les produits pétroliers (à l'exception de l'essence) nécessaires à la
réalisation du Projet peuvent être importés par la Société et doivent être conformes

Usine d'Alumine de Sangarédi - Convention de Base

w Ÿ

48

aux spécifications en vigueur, étant entendu que la Société est exonérée des impôts,
droits, taxes et redevances (la TVA comprise) sur les produits pétroliers importés.

La Société établira, une fois par an, une liste des produits pétroliers à importer et
s'engagera à ce que ces produits soient exclusivement utilisés pour les besoins du
Projet; cette liste après avoir été transmise au Centre de Promotion et de
Développement Minier, fera l'objet dune publication par arrêté ministériel conjoint du
Ministère des Finances et du Ministère des Mines, dans un délai maximum de quinze
(15) Jours Ouvrables.

3.2.2. : L'autorisation d'importer est délivrée pour une durée déterminée par le
Ministre chargé du Commerce après avis du Ministre chargé des Mines et du Ministre
chargé des Finances. Cette autorisation est renouvelable autant de fois que
nécessaire pour les besoins du Projet, mais n'est ni cessible ni transmissible.

31.2.3. : L'entrée des produits pétroliers sur le territoire guinéen doit se faire
exclusivement par voie maritime et sous réserve que la Société dispose des
installations logistiques agréées par l'administration et conformes à la spécificité des
produits pétroliers à stocker.

Pendant la période précédant la mise en place d'installations logistiques pour le
stockage de produits pétroliers, la Société aura la possibilité d'acheter les produits
pétroliers sur le marché local en exemption de la TVA et de la redevance douanière à
l'égard des produits pétroliers achetés.

31.24, : Les produits pétroliers importés par la Société seront destinés à sa
consommation exclusive. Ils ne peuvent pas être cédés par la Société à des tiers.

31.25. : Sous réserve des dispositions de l'article 18.2 des présentes, la Société doit
en outre souscrire auprès d'une compagnie d'assurance agréée en Guinée une
assurance en responsabilité pour les dommages que les produits importés pourraient
causer sur le territoire guinéen.

31.26. : Les carburants, lubrifiants et autres produits pétroliers n'étant pas utilisés
directement aux opérations de transports, d'extraction ou de valorisation du minerai
sont acquis selon la structure des prix applicables au secteur minier.

Usine d'Alumine de Sangarédi - Convention de Base

RY Ÿ

49

31.3, : Conditions d'importation des explosifs industriels nécessaires à la
réalisation du Projet,

31.3.1. : La Société pourra importer les explosifs industriels aux fins de la réalisation
du Projet, étant entendu que la Société est exonéré des impôts {la TVA comprise) ;

31.32. : La Société devra informer à l'avance les autorités compétentes de l’Etat de
ses besoins, du planning prévisionnel d'importation et des caractéristiques des
explosifs ou utiliser les sociétés de la place agréées pour ce genre d'activités ;

31.3.3. : Les explosifs importés par la Société seront destinés à sa consommation
exclusive. Ils ne peuvent pas être cédés par la Société à des tiers ;

31.34. : la Société respectera à cet effet les règles de sécurité généralement
admises, ainsi que les normes et règles de sécurité en vigueur en République de
Guinée dans le transport, le stockage et l'utilisation des explosifs.

ARTICLE 32 : STABILISATION DU REGIME FISCAL ET DOUANIER

L'Investisseur et ses Sous-traitants directs ne seront assuiettis pour les Activités du
Projet à aucun Impôt (y compris pour être précis les droits et taxes d'exportation, la
taxe sur la valeur ajoutée et l'impôt sur les plus values), qui ne soit pas expressément
visé aux présentes.

L’Investisseur et ses Sous-traitants directs bénéficient pour les Activités du Projet,
en vertu de la présente Convention, de la stabilisation du Régime Fiscal et Douanier
en vigueur à la date de signature des présentes {y compris les dispositions des
présentes), et ce pendant toute la durée de la présente Convention.

L'investisseur pourra à tout moment choisir d'être régi par les dispositions fiscales et
douanières plus favorables résultant de l'évolution du droit commun, à quelque
moment que ce soit, ou deviendraient applicables à l'avenir, à un investisseur
quelconque en Guinée, étant précisé que dans l'hypothèse ou ces évolutions
viendraient ultérieurement à être modifiées dans un sens défavorable, le bénéfice du
principe de stabilisation du Régime Fiscal et Douanier s’appliquera aux dispositions
dont aurait décidé de bénéficier, qui demeureront donc en vigueur à son bénéfice

Usine d'Alumine de Sangarédi - Convention de Base

Fi

#

ARTICLE 33 : AUTRES DISPOSITIONS

33.1.: Principes Comptables

Compte tenu des spécificités du Projet, l'investisseur est autorisé à tenir en Guinée
sa comptabilité en US dollars ($), mais dans le respect des principes comptables et
fiscaux figurant à l'Annexe Comptable et Fiscale et des dispositions non contraires du
Plan Comptable Guinéen.

Cette comptabilité devra être sincère, véritable et détaillée et accompagnée des
pièces justificatives permettant d'en vérifier l'exactitude. Cette comptabilité pourra être
contrôlée par les représentants de l'Etat spécialement mandatés à cet effet.

33.11, : Etats Financiers Annuels

Les étais financiers requis par la législation guinéenne (bilan, comptes de résultats,
solde intermédiaire de gestion, tableaux de financement) sont convertis et présentés
en francs guinéens dans les conditions prévues à la présente Convention et
notamment développées dans l'Annexe Comptable et Fiscale,

33.12.: Toutes les informations portées à la connaissance de l'Etat par
l'investisseur en application du présent Article 33,1 seront considérées comme
confidentielles et l'Etat s'engage à ne pas en révéler la teneur à des tiers sans avoir
obtenu le consentement préalable formulé par écrit de l'investisseur qui ne saurait
être refusé sans raison valable.

33.2.: Calcul des Impôts et Taxes

Le calcul de tous impôts, droits et taxes est effectué sur la base des données
comptables et opéré en US dollars ($) lesquels sont ensuite convertis en francs
guinéens {GNF) dans les conditions suivantes :

+ S'agissant des taxes assises sur une période de référence de douze (12) mois (tel
que l'impôt sur le BIC), le taux de change applicable sera le taux moyen de la
Banque Centrale de la République de Guinée applicable à cette année fiscale.

+ S'agissant de tout autre impôt, droit et taxe, le taux de change applicable sera
celui de la Banque Centrale de la République de Guinée en vigueur à la date
d'exigibilité de l'impôt.

Usine d'Alumine de Sangarédi - Convention de Base

®

51

Les taux de change définis ci-dessus seront également applicables pour le calcul de
tous redressements ultérieurs, intérêts et pénalités, ainsi que pour tous
remboursements d'impôts trop versés.

33.3.: Ventes, Fusions, Scissions, Apports Partiels d'Actifs

Aucun impôt, droits ou taxe n'est applicable aux ventes, fusions, scissions, apports
partiels d'actifs ou opérations assimilées réalisées pour les besoins de la réalisation
du Projet entre l'investisseur et la Société ou les Affiliées qui ont pour objet ou pour
effet de transférer entre eux tout ou partie des Actifs du Projet ou de réorganiser les
structures juridiques des intervenants à là réalisation du Projet, sous réserve que le
cessionnaire ou le bénéficiaire de ces opérations s'engage à respecter en ce qui
concerne la réalisation du: Projet, et respecte pendant la durée de la présente
Convention les dispositions figurant à la présente Convention.

TITRE VI:
DISPOSITIONS DIVERSES ET FINALES

ARTICLE 34 : VALIDITE DE LA CONVENTION

34,1.: Entrée en vigueur

La présente Convention :

«Après avoir été dûment approuvée par les organes habilités des Parties et signée
par les Parties,

e_ Entrera en vigueur dès la promulgation du Décret du Président de la République
publiant la loi adoptée par l'Assemblée Nationale guinéenne adoptant la présente
Convention, après l'avis juridique de la Cour Suprême et ce, même si à cette date,
ia publication au Journal Officiel de la République de Guinée n'est pas encore
intervenue. L'Etat s'engage à ce que la promulgation susvisée intervienne dans
les quatre vingt dix (90) jours à compter de la signature des présentes,

Usine d'Alumine de Sangarédi - Convention de Base

| æ Ÿ

52

34.2.: Durée de la Convention et de la Concession Minière

34.2.1.: Durée de la Convention :

Sans préjudice des dispositions de l'Article 34.2.2 ci-après, la durée de la présente
Convention concernant la construction, la gestion et l'exploitation de la Raffinerie, est
fixée à quatre-vingt-dix neuf (99) ans {la « Période contractuelle »).

A l'expiration de cette Période contractuelle, les Parties se rapprocheront en vue
d'une renégociation en vue du renouvellement de la présente Convention dans les
conditions suivantes : Le régime fiscal et douanier que les Parties pourraient convenir
dans le cadre de cette renégociation {i) ne pourra pas être moins favorable que le
régime fiscal et douanier de droit commun en vigueur en Guinée à cette date, (il)
devra être, en tout état de cause, au moins aussi favorable pour l'investisseur que le
plus favorables des régimes fiscaux et douaniers applicables à cette date à d'autres
investisseurs en Guinée et (il) ne devra pas avoir d'impact défavorable sur la
rentabilité à venir du Projet.

Si la Convention prend fin par l'arrivée du terme contractuel sans être renouvelée
conformément au paragraphe précédent, l'Etat s'engage à verser à l'investisseur
une indemnité de reprise égale à la valeur résiduelle des Actifs, prenant en compte
leur potentiel d'utilisation sur une période de vingt-cinq (25) ans aux termes et
conditions (notamment le Régime fiscal et douanier) applicables avant la date
d'expiration de la Convention {« l'Indemnité de Reprise »). L'Indemnité de Reprise
sera déterminée par un expert désigné d'un commun accord entre les Parties au plus
tard dans les trente (30) Jours Ouvrables suivant la date d'expiration de la
Convention ou à défaut d'accord entre les Parties par le secrétariat du CIRDI, à la
requête de la Partie la plus diligente.

34.2.2.: Durée de la Concession Minière :

(La durée de la Concession Minière accordée par l'Etat à l'investisseur sera de
vingt-cinq (25) ans.

(A l'issue de la période de vingt cinq (25) ans visée à l'Article 34.2.2 (i) ci-
dessus, la concession minière sera automatiquement et de plein droit
renouvelée pour une nouvelle période de vingt cinq (25) ans.

{ii}. Si dans les six (6) mois précédant l'expiration de la seconde période de vingt
cinq (25) ans visée à l'Article 34.2.2 () ci-dessus, l'investisseur communique à

Usine d'Alumine de Sangarédi - Convention de Base

LA

53

l'Etat, son plan d'entretien et de maintenance visant à assurer le maintien de
l'Usine et des Installations du Projet en bon état de fonctionnement pour 10 ans
(ie « Plan d'Entretien »}, la concession minière sera automatiquement et de
plein droit renouvelée pour une nouvelle période de dix (10) ans.

(iv) Si dans les six (6) mois précédant l'expiration de la période de 10 ans visée à
l'Article 34.22 (ii) ci-dessus, l’Investisseur confirme à l'Etat que le Plan
d'Entretien a été appliqué et soumet à l'Etat son nouveau Plan d'Entretien pour
10 ans, la Concession Minière sera automatiquement et de plein droit,
renouvelée pour des périodes successives de dix (10) ans chacune, selon la
procédure décrite au présent Article 34.2.2 (iv).

34.3.: Fin de la Convention / Résiliation

34.34. : La présente Convention prendra fin, dans les conditions précisées aux
présentes, sous réserve et sans préjudice des dispositions des Articles 19, 34.2.2, 37
et 38 des présentes, (1) à l'arrivée du terme, (il) en cas de survenance d'un cas de
Force majeure ou (il) de manquement grave à l'une des obligations ou des garanties
essentielles des présentes par une Partie, et ce sans préjudice de tous dommages et
intérêts.

Sous réserve et sans préjudice des dispositions des Articles 19, 34.2.2, 37 et 38,
chacune des Parties aura le droit de résilier la présente Convention en cas de
manquement grave à l'une des obligations ou garanties essentielles des présentes
par une autre Partie, et ce sans préjudice de tous dommages et intérêts. En cas de
manquement de cette nature, une notification écrite devra être adressée par la Partie
affectée par le manquement à la Partie défaillante avec une mise en demeure de
remédier audit manquement dans un délai de soixante (60) Jours Ouvrables, Au cas
où à l'issue de cette période de soixante (60) Jours Ouvrables, le manquement
persisterait, la Partie notifiante aura alors le droit de résilier le présent Accord par
notification écrite adressée à la Partie défaillante, la résiliation intervenant de plein
droit et sans qu'aucune procédure judiciaire ne soit nécessaire à cet effet à la date de
réception par la Partie défaillante de cette notification de résiliation.

34.3.2. : Sous réserve et sans préjudice des dispositions des Articles 19, 34.2.2, 37 et
38, en cas de fin de la Convention :

« L'Investisseur pourra récupérer tous les matériels, matériaux, équipements,
installations ou autres actifs qu'elle aura achetés en Guinée et/ou importés etiou
installés sur le sol guinéen, y compris toute infrastructure où autres actifs

Usine d'Alumine de Sangarédi - Convention de Base

æ

54

immobilisés, et pourra fibrement les exporter vers touie destination de son choix
en franchise de tous impôts, taxes, droits d'enregistrement, droit de douane ou
tout autre droit, ou les vendre en Guinée, auquel cas les impôts ou autres droits
applicables devront être acquittés.

e L'iInvestisseur pourra remettre en outre à l'Etat sans délai toute recherche
géologique effectuée par lui et restituera également tout document de recherche
ou prospection, études de faisabilité et autre données qui lui auraient été remis par
PEtat. Tous ces documents et les informations y contenues devront rester
confidentiels, ce qui n’empêchera pas l'investisseur de les communiquer à ses
conseillers, et ne pourront être utilisées par l'investisseur que pour des besoins
de la réactivation du Projet conformément à ce qui est stipulé dans la présente
Convention.

ARTICLE 35 : CESSION - SUBSTITUTION - NOUVELLE PARTIE

35.1.: Cession entre Affiliées

L'Investisseur pourra céder, transférer, nantir, gager et céder de toute autre manière
ses droits et obligations en vertu de la présente Convention à toute Afflliée et à toute
entité venant aux droits des Bailleurs de Fonds.

35.2.: Changement de contrôle - Cession des actifs

35.2.1. : En cas de changement de contrôle de l'Investisseur ou de la Filiale ou de
cession de la totalité des Actifs de la Société à un tiers non Affiliée, l'investisseur
informera impérativement l'Etat, préalablement à la réalisation d'une telle opération
et lui communiquera ‘l'identité du cessionnaire ainsi que les éléments précis
confirmant que le cessionnaire dispose des moyens financiers et techniques
nécessaires à l'exécution de la présente Convention conformément à ses termes et
produira un engagement du cessionnaire confirmant ces éléments. Cette notification
sera réputée acceptée par l'Etat à défaut de réponse expresse de sa part dans un
délai de soixante (60) Jours Ouvrables à compter de la réception de la notification qui
lui aura été adressée par l'Investisseur.

35.2.2. : Dans l'hypothèse où l'Etat devait élever une objection à cet égard dans le
délai de soixante (60) jours susvisé, la procédure de conciliation amiable prévue à
l'Article 36.1 ci-dessous s’appliquera. Si à l'issue de la conciliation arniable prévue à
l'Article 36.1 ci-dessous, l'Etat maintient son refus ou ses objections, le refus de l'Etat

Usine d'Alumine de Sangarédi - Convention de Base

Ly

2

55

équivaudra à une expropriation et une indemnité sera payée à l'investisseur par
l'Etat. Le montant de cette indemnité sera déterminé par un expert international
désigné d'un commun accord entre les Parties, ou à défaut d'accord par le Secrétariat
général du CIRDI à la requête de la Partie la plus diligente {« l'Expert »). L'Expert
désigné déterminera l'indemnité en partant de l'hypothèse que la Convention se
poursuivra aux mêmes conditions jusqu'à l'expiration (i) de la Période contractuelle
visée à l'Article 34.2.1 ci-dessus ou (ii) pour une période de cinquante (50) ans
supplémentaires (étant précisé que la période la plus longue sera retenue).

35.2.3. : Si un changement de contrôle de l’Investisseur ou de la Filiale ou la cession
de la totalité des Actifs de la Société à un tiers non Affiliée intervenait sans que l'Etat
en ait été informé conformément aux dispositions de l'Article 35.2.1 ci-dessus, l'Etat
pourra résilier la présente Convention en application des dispositions de l'Article 34.3
ci-dessus.

ARTICLE 36 : REGLEMENT DES DIFFERENDS

36.1.:  Concillation préalable

Les Parties s'engagent à résoudre tous leurs différends relatifs à la validité, à la
portée, au sens, à l'interprétation, à l'exécution et à la réalisation de la présente
Convention à l'amiable. La procédure de conciliation est engagée, préalablement à
toute instance arbitrale, par la Partie la plus diligente qui saisira l'autre Partie d'une
demande de conciliation par lettre recommandée avec accusé de réception. Cette
demande comprendra l'exposé des motifs du litige, un mémoire articulant les moyens
de la demande et précisant les prétentions du demandeur ainsi que les pièces
justificatives, ainsi que le nom du conciliateur proposé, l'autre Partie ayant huit (8)
Jours Ouvrables pour notifier qu'elle accepte le conciliateur proposé ou ie nom de
celui qu'elle désigne ; le défaut de réponse dans ce délai vaudra accord de la
deuxième Partie sur le choix du conciliateur avancé par la première. Dans un délai
maximum de trois (3) mois à compter de sa désignation, le conciliateur s'efforcera de
régler les différends qui lui seront soumis et de faire accepter par les Parties une
solution amiable. Ce délai de trois mois sera ramené à soixante Jours Ouvrables pour
les besoins de l'Article 35.22 ci-dessus. À défaut de pareil accord dans les délais
prévus, le différend sera soumis aux dispositions du paragraphe suivant.

Au cas où les Parties, malgré leurs efforis, seraient incapables de régler leurs
différends amiablement dans un délai de soixante (60) Jours Ouvrables, leur différend
sera soumis à l'arbitrage conformément aux dispositions de l'Article 36.2. Nonobstant

Usine d'Alumine de Sangarédi - Convention de Base

56

toute action entreprise pour résoudre un différend aux termes des présentes, les
Parties devront continuer à respecter leurs engagements subsistant aux termes des
présentes.

36.2.: Arbitrage

Les Parties conviennent par les présentes de soumettre à l'arbitrage du Centre
International pour le Règlement des Différends relatifs aux Investissements
{« CIRDI ») tout différend résultant de ou en relation avec la présente Convention qui
n'aurait pas été réglé conformément à l'Article 36.1, et ce en application du Règlement
d'Arbitrage du CIRDI. Les Parties conviennent de faire toutes demandes et
soumissions au CIRDI et d'entreprendre toutes autres actions et de fournir toute
information nécessaire pour mettre en place cette procédure d'arbitrage. À moins que
les Parties n'en conviennent autrement, la Tribunal arbitral siègera à Paris (France) et
le nombre d'arbitres sera de trois (3). Chäque Partie aura le droit de désigner un (1)
arbitre et le troisième arbitre sera désigné par les deux (2) autres arbitres ainsi
choisis, Chaque Partie accepte par les présentes (a) de se soumettre à la décision et
à l'exécution de toute sentence arbitrale définitive rendue par le Tribunal arbitral
constitué conformément au présent Article 36.2 et (b) qu'aucune Partie ne pourra être
fenue de verser des dommages punitifs aux termes d'une quelconque sentence
arbitrale rendue par un tel Tribunal arbitral et {c) de partager de manière égale les
honoraires relatifs à un tel arbitrage.

36.3.:  Renonciation à l'immunité

L'Etat renonce expressément par les présentes à toute immunité de juridiction pour
lui-même et ses propriétés pour les besoins de l'exécution de toute décision ou
sentence arbitrale définitive d'un tribunal arbitral constitué conformément à l'Article
36.2. Aucune demande ou demande reconventionnelle ne pourra être faite au motif
que l'investisseur aurait reçu ou pourrait recevoir une indemnisation aux termes
d'une police d'assurance ou de la part de tout tiers (public ou privé) ou tout auire
dédommagement pour tout ou partie du préjudice subi par lui.

36.4.: Loi applicable

La présente Convention sera soumise et interprétée conformément au droit français,
sans qu'il soit fait application des règles de conflits de lois ou des dispositions
applicables aux droits des créanciers.

Usine d'Alumine de Sangarédi - Convention de Base

sy

57

36.5.: Paiement

Un procès-verbal de conciliation accepté par les Parties, ou une décision arbitrale
prononcée en conformité avec les dispositions des présentes, oblige les Parties et doit
être exécuté(e) immédiatement sans que les Parties puissent exercer une voie de
recours. L'acceptation de la décision en vue de l'exécution obligatoire peut être
demandée par tout tribunal compétent, les sommes dues doivent être versées par
l'une ou l'autre Partie en US dollars ($) au compte appartenant au bénéficiaire et
domicilié à la banque et au lieu de son choix. Les sommes en question sont exemptes
d'impôts et de tout autre prélèvement ou charges liés avec les autorités fiscales ou
parafiscales.

36.6.: Intérêts

Les montants prévus au procès-verbal de conciliation ou à la décision arbitrale dans le
cadre des présentes, comprennent les intérêts calculés à compter du jour de
l'événement ayant donné lieu à la situation de conflit, et jusqu'au jour du paiement
complet.

ARTICLE 37 : MODIFICATION

37.1. : Toute disposition qui n'est pas prévue dans le texte de la présente Convention
pourra être proposée par l'une ou l'autre des Parties et sera examinée avec soin.
Chaque Partie s'efforcera à parvenir à une solution mutuellement acceptable, afin
d'insérer les nouvelles dispositions dans un avenant signé par les Parties et qui sera
alors approuvé par l'Etat dans les mêmes conditions que la présente Convention et
les Annexes de celle-ci. Toute proposition de modification qui ne serait pas acceptée
.… par les deux Parties dans le cadre d'un avenant écrit aux présentes, n'affectera en
rien les présentes et les droits et obligations qui y sont stipulés.

37.2.: Dans l'hypothèse d'un changement inattendu et irréversible des facteurs
économiques essentiels sur lesquels reposent la viabilité et la faisabilité du Projet qui
rendrait impossible pour l'investisseur la poursuite du Projet avec une rentabilité
satisfaisante et, dans la mesure où les circonstances autour de ce changement ne
seraient pas imputables à l'investisseur, Etat accepte de mettre en place, par voie
d'amendement à cette Convention, des aménagements additionnels afin de
contrecarrer l'impact de ces changements et de réinstaurer les conditions dans
lesquelles l'investisseur s'attendait à réaliser le Projet.

/ Usine d'Alumine de Sangarédi - Convention de Base

58

37.3. : Dans l'hypothèse d'un bouleversement inattendu et irréversible des facteurs
économiques essentiels intervenant au terme d'une période de cinquante (50) ans à
compter de la Date d'entrée en vigueur de la présente Convention, l'Etat pourra
demander à l'investisseur d'ouvrir des négociations sur le Régime Fiscal et
Douaniers prévu aux termes des présentes. Tout nouveau régime fiscal que les
Parties pourrait arrêter dans le cadre de cette renégociation (i} ne pourra pas être
moins favorable que le régime fiscal de droit commun en vigueur en Guinée à cette
date, (ii) devra être, en tout état de cause, au moins aussi favorable pour
l'investisseur que le plus favorables des régimes fiscaux applicables à cette date à
d'autres investisseurs en Guinée et (iii) ne devra pas avoir d'impact défavorable
significatif et durable sur la rentabilité à venir du Projet.

À défaut d'accord entre les Parties dans un délai de soixante (60) Jours Ouvrables à
compter de la réception par l'investisseur de la notification de l'Etat invoquant un
bouleversement inattendu et irréversible des facteurs économiques essentiels, l'Etat
devra racheter les Actifs à l’Investisseur à une valeur déterminée par un expert
international désigné d'un commun accord entre les Parties, ou à défaut d'accord par
le Secrétariat général du CIRDI à la requête de la Partie la plus diligente (« l'Expert »).
L'Éxpert désigné déterminera le prix dû par l'investisseur, en partant de l'hypothèse
que la Convention se poursuivra aux mêmes conditions jusqu'à l'expiration (i} de la
Période contractuelle visée à l'Article 34.2.1 ci-dessus ou (ï) pour une période de
cinquante (50) ans supplémentaires (étant précisé que la période la plus longue sera
retenue).

ARTICLE 38 : FORCE MAJEURE

38.1. : Aux fins du présent contrat, « Force majeure » signifie tout événement qui est
en dehors du contrôle d'une Partie et qui rend impossible l'exécution par une Partie de
ses obligations ou qui la rend si difficile qu'elle peut être tenue pour impossible dans
de telles circonstances: les cas de Force majeure comprennent, entre autres :
guerres, insurrections armées, émeutes, troubles civils, tremblements de terre,
incendies, explosions, tempêtes, inondations et autres bouleversements climatiques,
grèves, lock-out, ou autres actions revendicatives (à l'exception des cas de fait du
prince ou des cas où de tels grèves, lock-out ou autres actions revendicatives relevant
du contrôle de la Partie invoquant la Force majeure).

Usine d'Alumine de Sangarédi - Convention de Base

a

59
Ne constituent pas des cas de Force majeure aux fins de la présente Convention :

{i} les événements résulant d'une négligence ou d'une action délibérée d'une des
Parties ou d'un de leurs soumissionnaires, agents ou employés ;

fi} ni insuffisance de fonds, ni défaut de paiement ne constituent pas des cas de
Force majeure.

38.2. : La Partie qui invoque le cas de Force majeure devra immédiatement après la
survenance ou la révélation d'un cas de Force majeure, et dans un délai maximum de
sept (7) Jours Ouvrables à compter de cette survenance, adresser à l'autre Partie une
noïification par lettre recommandée avec accusé de réception établissant les éléments
constitutifs de la Force majeure et ses conséquences probables sur l'application de la
Convention.

38.3. : Si, par la suite d'un cas de Force majeure, la suspension des obligations des
Parties dépassait trois (3) mois, les Parties se rencontreront dans les plus brefs délais
pour examiner les incidences desdits événements sur l'exécution de la Convention et,
en particulier, sur les obligations financières de toute nature de l’Investisseur ou de
ses Affliées. Les Parties rechercheront une solution permettant d'adapter le projet
initial à la nouvelle situation de manière à ce que l'investisseur soit en mesure de
poursuivre le Projet. À défaut pour les Parties de parvenir à un accord, dans un délai
d'un (1) mois supplémentaire, permettant de remédier au cas de Force majeure
survenu, l'Etat s'engage à verser à l'investisseur une indemnité de reprise égale à la
valeur des Actifs, prenant en compte leur potentiel d'utiisation sur la période restant à
courir jusqu'à l'expiration (f) de la Période contractuelle visée à l'Aricle 34.2. ci-
dessus ou {ii} pour une période de cinquante (50) ans supplémentaires (étant précisé
que la période la plus longue sera retenue), aux termes et conditions (notamment le
Régime fiscal et douanier) applicables avant la date de réalisation du cas de Force
Majeure (« l'indemnité de Force Majeure »).

L'ndemnité de Force Majeure sera déterminée, selon les critères prévus au
paragraphe précédent, par un expert désigné d'un commun accord entre les Parties
au plus tard dans les trente (30) jours suivant la date d'expiration de la Convention ou
à défaut d'accord entre les Parties par le secrétariat du CIRDI, à la requête de la
Parle la plus diligente.

Usine d'Alumine de Sangarédi - Convention de Base

F— | + Ÿ

ARTICLE 39 : LANGUE ET SYSTEME DE MESURE

La présente Convention est rédigée en langue française et en anglais. Tous les
rapports ou autres documents établis ou à établir en application de la présente
Convention doivent être établis en langue française ; toutefois, les documents et
pièces pourront être présentés en langue anglaise, étant précisé qu'en cas de
difficulté de compréhension, l'investisseur s'engage à faire traduire sans délai tout
document ou pièce importante.

En cas de contradiction entre le texte français et anglais, le texte français prévaudra.
Le système de mesure applicable est le système métrique.

ARTICLE 40 : CONFIDENTIALITE

40.1.: La présente Convention, ses Annexes, ainsi que toute la documentation
relative aux résultats des différentes études qui circulent entre les Parties, seront sous
une stricte confidentialité.

40.2.: Sans préjudice du caractère général de ce qui précède, les Parties
conviennent que (a) chaque Partie pourra révéler ces données et informations aux
Bailleurs de Fonds, aux investisseurs dans le Projet, à tout Sous-traitant directs et aux
actionnaires de GLOBAL, et (b) que les dispositions de cet Article 40 ne feront pas
obstacle à la révélation par l'Etat d'informations limitées concernant le développement
général du statut des Installations du Proiet à ses medias locaux, sous réserve de
consultation préalable de l'investisseur.

ARTICLE 41 : NON RENONCIATION

Sauf renonciation expresse par écrit, le fait pour une Partie de ne pas exercer en
totalité ou en partie les droits qui lui sont conférés au titre des présentes ne
constituera en aucun cas un abandon des droits qu'elle n'a pas exercés.

Usine d'Alumine de Sangarédi - Convention de Base

# \Y

61

ARTICLE 42 : NOTIFICATIONS

421.: Forme de Notification

Toute notification réalisée dans le cadre des présentes devra avoir la forme écrite et
être transmise à son destinataire par letire recommandée avec accusé de réception
ou par porteur spécial ou par télex attesté, précédée ou non d'une télécopie aux
adresses ci-dessous :

42441. : Toutes les notifications à ta République de Guinée peuvent valablement être
faites au Ministère des Mines et de la Géologie à l'adresse ci-dessous :

Ministère des Mines et de la Géologie
Immeuble ANAIM - CBG

BP 295 Conakry,

République de Guinée

Tél: 224 45 45 46 Fax : 224 41 19 13

41,12. : Toutes les notifications à l'investisseur doivent être faites à l'adresse ci-
dessus :

Global Alumina,

A l'attention de Monsieur. Bruce J. Wrobel (CEO)
World Headquarters

clo Stewart McKelvey Sürling Scales

44 Chipman Hill, 10th Floor

P.0. Box 7289

Saint John, New Brunswick E2L 4S6

Canada

Tél: +1 (606) 632-1970 Fax: +1 (506) 652-1989

42.2.: Changement d'adresse

Tout changement d'adresse devra être notifié par écrit dans les meilleurs délais par la
Partie concernée à l'autre Partie ou aux Parties.

Usine d'Alumine de Sangarédi - Convention de Base

y \Ÿ

62

ARTICLE 43: ANNEXES

Les Annexes 1 à 8 de la présente Convention font parties intégrantes de cette
dernière. En cas de contradiction entre les dispositions d'une Annexe, les dispositions
de la présente Convention prévaudront.

Fait à Conakry, le

{en quatre (4) exemplaires originaux en version française et en version anglaise)

POUR LA REPUBLIQUE POUR GLOBAL (GPC.U)
DE GUINEE

4 5 OCT. 20

Par le Président et Chief Exécutive
Officier (CEO)

\

M. Bruce J. Wrobel

POUR GAC

M. Bernard Cousineau

Usine d'Alumine de Sangarédi - Convention de Base

AU

Annexe 1 :
Annexe 2:
Annexe 31 :
Annexe 4 :
Annexe 5 :
Annexe 6 :
Annexe 72:

Annexe 8 :

LISTE DES ANNEXES

Répartition du capital de l’Investisseur
Annexe Comptable et Fiscale

Contrat d'infrastructure

Domaine Industriel

Domaine Portuaire

Domaine de Concession

Accord Portuaire

Chronogramme

! Cette Annexe 3 sera complétée dès signature du Contrat d’Infrastructure
? Cette Annexe 7 sera complétée dès signature de l'Accord Portuairc

#7

Annexe 1 : Répartition du capital de l'Investisseur

Usine d'Alumine de Sangarédi - Convention de Base

LA U

65

Global Alumina
Structure du groupe
23 juillet 2000

Ce document de présentation décrit de manière succincte la structure de l’actionnariat et le
raisonnement concemant le projet de raffinerie de Guinca Alumina Corporation (GAC

Guinée) en Guinée.
Global Alumina
New Brunswick, Canada

100%

Globat Alumina International Lid

100%|

Guinea Alumina Corporation LTD
(GAC LTD)
BV -

100%|

Guinea Alumina Corporation
(GAC Guinée)

Tant en raison de l’avantage qui en résulte que pour tenir compte de la nécessité de garantir
des sommes importantes de capital émanant de beaucoup d'investisseurs différents et
résidant dans plusieurs pays différents, les fondateurs de GAC Guinée ont établi cette
structure comme une entité à but unique (single-purpose vehicule) dans les Îles Vierges
britanniques (BVT), une juridiction largement reconnue qui n'impose aucun impôt sur le
revenu aux sociétés immatriculées dans sa juridiction. GAC LTD, à son tour, a créé GAC
Guinée, une filiale détenue à 100%, en Guinée pour faciliter le travail de développement
exécuté à l'intérieur du pays et, en fin de compte, devenir propriétaire/opérateur direct de la
Raffinerie. l

GAC LTD est entièrement détenue par GAI LTD. Elle a été établie dans les Îles Vierges
britanniques uniquement pour servir d’entité d'investissement par laquelle le Projet de

Usine d'Alumine de Sangarédi - Convention de Base

: | & \Ÿ

66

Raffinerie d'Alumine GAC serait développé, construit, détenu et exploité. En conservant
cette structure à deux étages de sociétés établies dans les Îles Vierges britanniques, Global
garantit à ses investisseurs la fiscalité la plus favorable concernant les stratégies
extraterritoriales d'investissement. En conservant GAI LTD entre Global et GAC LTD. par
exemple, Global peut réinvestir des dividendes du Projet de Raffineric d'Alumine GAC
dans un projet de raffinerie complémentaire en Guinée à travers GAI LTD sans que cela
entraîne une taxation dans les pays de résidence des Investisseurs sur les dividendes
réinvestis.

Cette structure à deux étages d'optimisation fiscale est très communément considérée par
les investisseurs dans le monde entier, comme étant un moyen très flexible, favorable
fiscalement et pratique pour investir leur capital dans des investissements transfrontaliers
d'infrastructures majeur.

Récemment, GAI LTD a réalisé un placement privé de 50 millions de dollars et une série
de transactions qui ont abouti à ce que GAI LTD devienne une filiale détenue à 100% par
Global Alumina, une société cotée du New Brunswick, (Canada). Au terme de ces
transactions, les actionnaires de GAI LTD sont devenus actionnaires de Global Alumina,
une société maintenant cotée à la Bourse de Toronto (Toronto Venture Exchange), et GAI
LTD est devenue une société détenue à 100% par Global Alumina. Nous avons décidé de
devenir une société cotée canadienne ct d’inscrire nos actions à la cote à la Bourse de
valeur de Toronto en considération du fait qu’elle fait partie du plus grand, du plus connu
et du plus favorable des marchés pour les investissements dans les sociétés d’extraction et
de traitement des minéraux africains.

En conséquence, la structure actuelle est Global Alumina, une société cotée canadienne,
qui détient entièrement GAI LTD, holding d'investissement établie dans les Îles Vicrges
britanniques, qui possède à son tour 100 % de GAC LTD, une entité d’investissement
établie dans les Îles Vierges britanniques dont la seule finalité est de réaliser le Projet de
Raffinerie d'Alumine GAC, qui possède à 100 % GAC Guinée, l'entité Guinéenne dont le
but unique est de réaliser le Projet de Raffinerie d'Alumine GAC. l

MIC

Usine d'Alumine de Sangarédi - Convention de Base

67

Global Aluminum Products Corporation

Major Shareholders
August 2004

Total Outstanding Shares 102,659,623

Herakles Capital 13,272,000 12.93%
Karalco Resources et al 1,200,000 116%
Broadbay Investments Lid 1,600.000 1.56%
Zefan Ltd 1,600,000 1.56%
Urquin Finance Ltd 1,600,000 : 1.56%
L-R Global Partners 5,900,000 5.15%
BTR Global Trading 4,700,000 458%
Merrill Lynch Invest Mgrs 4,000,000 3.90%
Bruce J, Wrobel 4,000,000 - 3.90%
Marubeni Corporation (option 25%) 3,000,000 2.92%
AGF Growth Equity Fund 3,000,000 2.92%
Sceptre Investment Ltd 2,650,000 2.58%
AIG Global Investment Corp 2,000,000 1.95%
RAB Special Situations LP 2,000,000 1.95%
Patrick Welsh 2,000,000 195%
Mitsubishi Corporation (option 25%) 1,600,000 1.56%
Alan Gayer 1,600,000 1.56%
Helios Offshore Fund 1,500,000 146%
EPIC Limited Partnership 1,400,000 1.36%
Reservoir Capital 1,000,000 97%
Lombard Odier Darier 1,000,000 97%
Banque OBC 1,000,000 97%
Frank Donohue 1,000,000 97%

Usine d'Alumine de Sangarédi - Convention de Base

68

Traduction Libre

PRICEWATERHOUSECOOPERS

PricewatérhouseCoopers LLP

PO Box 82

Royal Trust Tower, Suite 3000

Toronto Dominion Centre

Toronto, Ontario

Canada MSK 1G8
Personnel et Confidentiel Telephone + 416 863 1133

Jer octobre 2004 Facsimile +1 416 365 8215
Direct Tel. 416 947 8289

Direct Rav A16 RIA 2900

M. Michael J, Cella

Chief Financial Officer

Guinea Alumina Products Corporation Limited
405 Lexington Avenue, 25% floor

New York, New York

US.A. 10174

Cher Michael,

En réponse à votre demande, vous voudrez bien trouver, ci-après, nos commentaires sur la
structure retenue par Global pour les besoins de l’investissement dans le projet de raffinerie
d’alumine dans la région de Sangaredi en République de Guinée. Cette structure est décrite dans le
schéma ci-joint. .

Cette structure d'investissement à deux étages de sociétés établies dans les Iles Vierges
britanniques a été mise en place dans le but de garantir à Global la fiscalité la plus favorable, tout
en conservant le contrôle du projet par le biais de la chaîne des participations. En effet, une telle
structure à double niveau, établie dans une juridiction connue pour ne pas imposer les revenus des
sociétés qui y sont immatriculées, est très communément retenue par les investisseurs du monde
entier comme un moyen très flexible et fiscalement favorable d’investir leurs fonds dans des
projets transfrontaliers d’infrastructures majeurs.

Dans chaque cas, la société des Lies Vierges britanniques est un « single purpose vehicle », c’est-à-
dire dont je seul objet est de détenir leurs filiales respectives (GAI BVI détient le contrôle de GAC
BVL d’une part et GAC BVI détient le contrôle de GAC Guinée, d’autre part) pour le projet de
raffinerie d’alumine de Sangaredi.

Ainsi, en interposant BAC BVI entre Global et GAC Guinée, par exemple, Global peut, à travers
GAC BVE, réinvestir les dividendes du projet de raffinerie de GAC Guinée dans de nouveaux
projets, tel qu’un projet de raffinerie complémentaire en Guinée, tout en évitant une taxation des
dividendes ainsi réinvestis au Canada.

Usine d'Alumine de Sangarédi - Convention de Base

69

Traduction Libre

PRICEWATERHOUSECOOPERS
M. Michael J, Cells

Guinea Alumina Products Corporation Limited

er octobre 2004

De même, toute plus-value réalisée par GAI BVI en rapport avec le projet Sangaredi’, réinvestie
dans un autre projet en Guinée ne serait imposée ni aux Îles Vierges britanniques ni au Canäda.

Ceite structure d’actionnariat réduit essentiellement la charge fiscale totale liée au projet de
Sangaredi de trois façons, chacune d’entre elles étant brièvement décrite ci-après :

(0] elle préserve les avantages du régime d'exonération fiscale temporaire accordé par la
Guinée dans la Convention de Base ;

Gi) elle permet le report de la taxation canadienne sur les bénéfices résultant des
opérations guinéennes ;

Gü) elle permet Je report ou l’exonération de l’imposition sur les plus-values.

G) Préserver les avantages du régime d’exonération fiscale temporaire de Guinée

Si Global exploitait le projet de Sangaredi par le biais d’une succursale entièrement détenue par
elle, l'impôt canadien (environ 35%”) serait dû sur la totalité des bénéfices générés par les activités
en Guinée. Un crédit d’impôt étranger serait accordé pour les impôts guinéens payés ou dus sur
ces sommes chaque année. En conséquence, alors que l’investissement bénéficierait d’une
exonération fiscale aux termes de la Convention de Base, les impôts canadiens seraient néanmoins
dus, ce qui, de fait, revient à supprimer Le bénéfice résultant du régime de faveur proposé” aux
termes de la Convention de Base. Tel serait également le cas si Global exploitait Sangaredi à
travers unc filiale entièrement détenue par elle, sauf que l’impôt canadien serait dû sur les revenus
d’exploitation qui lui seraient versés par cette filiale sous forme de dividendes, étant entendu que
les revenus passifs de la filiale (ex. intérêts) seraient taxés au Canada, même s’ils ne sont pas
versés sous forme de dividendes.

GD Permettre le report de la taxation canadienne sur les bénéfices de la production

Les dividendes versés par une société guinéenne à Global seraient soumis à l’impôt canadien au
taux de 35%. La structure proposée permettra d’accumuler ces dividendes aux BVI qui seraient
éventuellement redistribués ultérieurement au Canada ou réinvestis sans être soumis à l'impôt
canadien. Si ces profits sont redistribués après la période l’exonération fiscale, Global pourrait,
sous certaines conditions prévues par la réglementation fiscale canadienne, réclamer un crédit pour
tout impôt guinéen payé sur les profits les plus récents, même si la distribution est prélevée sur des
profits plus anciens non soumis à l'impôt guinéen.

3 Les revenus passifs, tels que les plus-values de portefeuille et certains autres investissements, seraient taxés |
au Canada (« FAPI »)

“Le taux d'impôt actuel sur les sociétés pour une société de New Brunswick est de 35.12%.

$ A notre connaissance, le Canada n’a pas négocié une convention de « partage d’imposition » avec la Guinée
qui Maintiendrait cet avantage.

Usine d'Alumine de Sangarédi - Convention de Base

70

Traduction Libre

PRICEWATERHOUSECOOPERS
M. Michael J. Cella

Guinea Alumina Products Corporation Limited

ler octobre 2004

(iï} Exonération d’impôts sur une cession

Alors qu’il est possible de bénéficier des avantages mentionnés ci-dessus avec une seule société
holding, le fait de mettre en place une deuxième société sous holding (dans notre cas GAI BVT)
permettra à toute plus-value réalisée par GAC BVI d’être réinvestie dans d’autres projets, sans
déclencher d’imposition canadienne, ou d’être redistribuée au Canada avec un taux d’imposition
préférentiel$.

Sincèrement vôtre,

(signature manuscrite : PricewaterhouseC'oopers LLP}

Gregory New

PJ.

“La moitié de la plus-value peut être redistribuée au Canada sans imposition canadienne. Dans certains cas,
les 50% restants peuvent effectivement être redistribués en tant comme plus-value qui sera taxée à 50% des
taux d'imposition de droit commun au Canada.

Usine d'Alumine de Sangarédi - Convention de Base

a | 2

71

Traduction Libre

PRICEWATERHOUSECOOPERS

Schéma de la Structure Internationale pour le Projet d’Alumine de Sangaredi

Global (Canada)

GAL (BVD

GAC (BVD

GAC (Guinée)

Glossaire :

Global Guinea Alumina Products Corporation, une société canadienne (New
Brunswick)

GAI Global Alumina International Ltd. une société des Îles Vierges
Britanniques

GAC Guinea Alumina Corporation Lid., une société des Îles Vierges
Britanniques

GAC Guinea Alumina Corporation $.A., une société guinéenne

Usine d'Alumine de Sangarédi - Convention de Base

Annexe 2 : Annexe Comptable et Fiscale

Usine d'Alumine de Sangarédi - Convention de Base

73

Annexe 37 : Contrat d'infrastructure

T Cette Annexe 3 sera complétée dès signature du Contrat d’Infrastructure

Usine d'Alumine de Sangarédi - Convention de Base

Ÿ

74

Annexe 4 : Domaine Industriel

Usine d'Alumine de Sangarédi - Convention de Base

#\V

!
L
H
l

Er TT

UofbiijsuoD | esEud  ‘“—
juewdojsAsq 1esiuey j0 Log
Uone1odJo) euILuNÿy ESUINTS

ETAT

Een)
ann rate

EEE
ae een |

Puf,
Goesaix | en
anevon | 1404 mvoû

EE

SINCA HAOK LINA ALIGOËd

gIMraNe Las rl
1 ‘oi

sam, O4 BAY

BL HI
GuAIQA SLA y Lemiosee au QD QUES
DA Sd ES D ADALILON PER MES

;- cl

76

Annexe 5 : Domaine Portuaire

Usine d'Alumine de Sangarédi - Convention de Base

| \

7 UONSNASUOT T SEUL"

jueuudojs1eq 18stu8} Jo Hod

uonélodio®) eUiUUN|y BEUINE

RS se
SUNTF FHSIAT URV AVI

SINQd AHON ANG QNY HINIE

78

Annexe 6 : Domaine de Concession

Usine d'Alumine de Sangarédi - Convention de Base

| | y

22060 = agndng

CTI
«00 456 01

DV9 HA AUXININ NOISSHONOD VI HA SHANNOTYO 0)

eau ou su mega ut

ah

°Æ

UOHORNSUCO } 8SEUd
jueludois1sg JesuE» 10 Jod
uone0di09 euiLUn]y EeunS

LEETER

re VA TRE
areas tas eee

+ HO + CE

Eu ain
ue ra |.

+ + 2 A

“AS 26 ME 29 20

+ +

CETTE]
DHLSYE

NO AR

SLMOd HHON LIN ALNI4OUS
no SR PR MORE

an er au om me
Ée n Doriey

uoyonu}suo T'ÉSEUT

JueWdojsA8q Jeswuey jo Yod
uoneiodio) EULUNY eeuns
Gig #03

ER

SHNÉTESSEE ve Lono AVIS

1 HISBE
BUT

ne

CET

L CS'Set 13 7
Debe rc 3

eur we

82

Annexe 74 : Accord Portuaire

% Cette Annexe 7 sera complétée dès signature de l’Accord Portuaire

Usine d'Alumine de Sangarédi - Convention de Base

Annexe 8 : Chronogramme

Usine d'Alumine de Sangarédi - Convention de Base

83

SINEHIS NOLLY NAN TIANI MIVUIAO
KisuLoy euiLuny IporeBues

2 aofensues de Ésvo

vaut aie sad

apébs aise gl

Î
|
|:
|:
|

cou ER ï
| suoprésonur

PT

AdLN SZ ct

UGHORISLOQ jUEe 1246
LDISUEGXT LOL R SÉUMANSE.
Speog ssany B ALES HO
SamoeA AMEN
Lodel SNS HO

uBSEQ enruseu|
dual apneg $ Éuluuel 4 Sun

ubsag Aeuyey - ‘EU (18100
uBsag Aouou -"ÊUZ 2158)

ETEXE] #
<a} ed LOROY RUBIEESON
(ya) Weuusessé Jedi

CUMUTAT EL
panoid Eujpuns mefous|
1O8lid HES

eieipie

HOALSSSQ AE

WORK BREAKDOWN STRUCTURE

[ WORK BREAKDOWN STRUCTURE |

D un ne E COL ET es
Dome ain Fiscees PE
107] eveppment 6 Ex OS Procass Prant Generi
20 | nine Ecubment Baiis Racsbn E CHEN
36 | Wine Development aude ending & Slermgo
A0 |} ie Aa Drainsge Bouts Qi
Dre Sing
Æ PEUR 2] Desicoion
| nunes 25] Diese
ET TN SE Ficcuant Pre
30 || Water up ESS 3 |" Mud Washing 8 Setters
20 || Fun Syst & Storage |] Huron
50] Compuniatens 252 | Gresniquor Fin
60 | eut Emupment 28] Sen Removal
20] Green Laver HD
4 M Fra 41 | Evaronien
|| oaseutorane ere 28] ao Puntieeen 7 One D
29 || Crus 45 | Procsen
2 | Ssréenns a En M
40 || comen. A conne sr
20] Scie an same 50]. Harate tasen see
| Dire 5" Aumina Hands & Sorsoe
HD |] Enctar Disruten Systen
5 Fe ED EUEn #0]. Process ConerSystens
F5" | Hire Eire Diet DT ]| communtstene
BE |] aovencad Converse
O Pine So Su € Conestne
H0 || ie Conrol systems & Conmunentens Ê CNET
08 |} Une Unoschg & Borges
08] Coumue se
CET où | citerne
TE | nimes 50 || Fri atage
10 || Münins & Pasaing Loops
20 || Trier Salons 3 ue Sup D
LU Mn
3 RS SE 20] aeumenEnE
26 || oimo Sinon
5 io Sp € DICO
F AE SE CO
15 |} mis Singe 29 |. Water Trenmionts Gags Ronan
2 rregtier
Ü DUT ET F A | Giand Seat
| rond sioëk &0 [roue vi
0 | Fa ur SUEDE DEEE
D Faisy Open masques TE || Siom Drag Syetem
| raie operen nature || Var Bain”
20] Contoi & Sinatra
20 || Cémuneatons 5 RO Sie - Couei
15] Rnen Ron
2 || Refnon Mobte Eure
| ur
LT Ses
15 one Cantet outre
(il Aabortony
12] Cana Corner Roo
: 18]. een ana ter oo
mi Sorry E Meta ROG
15 |] Training room
20 |] —Maenance sous Bug
EU
25] Cuener ans Pont Snée
59. Gorane and flcbie Ecupmenr
î LC

WORK BREAKDOWN STRUCTURE

WORK BREAKDOWN STRUCTURE

MARINES

ni ee

Power Plant Stzam Plant

Management Information Systems

10 CoalHanging EU Wishagement Information Systems
20 | corne nue roue
39] oh Disgonai/ Dam z ing € Matcinrnes SySImE
40 Mai Sub-Stañon 40 Cpureing & Maintenance Systems
50 Elechical Distribution System
60 Water Treatment Plant
7 | Seam Disrbuton 5 DE TEE a L
ET | rome.
TS PR 10 || Houeng Rare
19] timastone PT 20 |} Houeing Por
20 cime 1h
307 umo See ë conan FES
Waste Management =
10 Sewage System/Waste Water Trestrnent Tindirect Cost _]
20 ‘Acid Wasle Disposal IT Gencralindiécts
Ed Solid Wasle Disposal Temporëry Conslructon Sét- Up
2. Temporary Facilfies E Sorvices
TE construction Camp - Me
Pormsructure 1 EI Constucion Camp - Refrery
D Port Fa | 50 || Gonctriction Camp: Per
Fo 40] Colerny Serious
Bulk Uiquias Handing & Storage
Euk Soie Handirg & Storage El EE
Sen: Part 15] sors -Wine
Tcbla Equipment: Port 29] Spares-Rerney
30 |] Spmres- Por
Access & Heu Ronds
TE] Acces Ropito Rétinery Se 7 Fight
30 Frelght
aler Sur F sFcN
RE | Water Sup LR (=
30 | water Treatment PET H :
ES Waler Supphy to Reñnery Sile G Oumar Costs
26 |[" Pover Supoi ES RECU
20 || accnes Ronde 20 || Duners Tes
20 |" rraioing
Red Mue Dam T 30 Taxes and Duñes
19 ||" Dispo and HSM PENSE |} msurances
20 || Ppsine  Redué 69—]|. Oporaions
F9] ang Déposa£ Roramaton -
B0 |" For Sueny T LES
D | Recoss Rosde 16 | atomanses
is T Er
16 Coningency

